Exhibit 10.1
Execution Version
 
CREDIT AGREEMENT
 
 
dated as of
 
 
October 26, 2016
 
 
among
 
 
YUMA ENERGY, INC.,
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.,
PYRAMID OIL LLC,
and
DAVIS PETROLEUM CORP.,
as Borrowers
 
 
the Lenders that are from time to time parties hereto
 
 
and
 
 
SOCIÉTÉ GÉNÉRALE,
 
as Administrative Agent
 
___________________________
 
SG AMERICAS SECURITIES, LLC,
as Lead Arranger and Bookrunner
 

 



 
 
ARTICLE I
Definitions
2
SECTION 1.1
Defined Terms
2
SECTION 1.2
Classification of Loans and Borrowings
37
SECTION 1.3
Terms Generally; Rules of Construction
37
SECTION 1.4
Accounting Terms and Determinations; GAAP
37
SECTION 1.5
Oil and Gas Definitions
38
SECTION 1.6
Time of Day
38
SECTION 1.7
Amendment and Restatement; Allocation of Loans at the Effective Date
38
ARTICLE II
The Credits
39
SECTION 2.1
Commitments
39
SECTION 2.2
Loans and Borrowings
39
SECTION 2.3
Requests for Borrowings
40
SECTION 2.4
Borrowing Base
41
SECTION 2.5
Letters of Credit
44
SECTION 2.6
Funding of Borrowings
49
SECTION 2.7
Interest Elections
50
SECTION 2.8
Termination and Reduction of Aggregate Maximum Credit Amount
51
SECTION 2.9
Repayment of Loans; Evidence of Debt
52
SECTION 2.10
Prepayment of Loans
53
SECTION 2.11
Fees
55
SECTION 2.12
Interest
56
SECTION 2.13
Alternate Rate of Interest
57
SECTION 2.14
Increased Costs
57
SECTION 2.15
Change in Legality
59
SECTION 2.16
Break Funding Payments
59
SECTION 2.17
Taxes
60
SECTION 2.18
Payments Generally
64
SECTION 2.19
Pro-Rata Treatment; Sharing of Set-offs
64
SECTION 2.20
Mitigation Obligations; Replacement of Lenders
65
SECTION 2.21
Cash Collateral
67
SECTION 2.22
Defaulting Lenders
68
SECTION 2.23
Disposition of Proceeds of Production
71
ARTICLE III
Representations and Warranties
71
SECTION 3.1
Organization; Powers
71
SECTION 3.2
Authorization; Enforceability
71
SECTION 3.3
Approvals; No Conflicts
71
SECTION 3.4
Financial Condition; No Material Adverse Effect
72

 
i

 
 
SECTION 3.5
Properties; Titles, Etc
72
SECTION 3.6
Litigation and Environmental Matters
73
SECTION 3.7
Compliance with Laws and Agreements
74
SECTION 3.8
Investment Company Status; Other Laws
74
SECTION 3.9
Taxes
74
SECTION 3.10
ERISA Compliance
74
SECTION 3.11
Insurance
75
SECTION 3.12
Margin Regulations
75
SECTION 3.13
Subsidiaries; Equity Interests
75
SECTION 3.14
Anti-Money Laundering and Anti-Terrorism Finance Laws
75
SECTION 3.15
Disclosure
76
SECTION 3.16
Security Documents
76
SECTION 3.17
Solvency, etc
77
SECTION 3.18
Burdensome Obligations
77
SECTION 3.19
Labor Matters
77
SECTION 3.20
Related Agreements, etc
77
SECTION 3.21
[Reserved]
78
SECTION 3.22
Maintenance of Properties
78
SECTION 3.23
Gas Imbalances, Prepayments
79
SECTION 3.24
Marketing of Production
79
SECTION 3.25
Hedge Agreements and Hedge Transactions
79
SECTION 3.26
Location of Business and Offices
79
SECTION 3.27
[Reserved]
79
SECTION 3.28
Anti-Corruption Laws
79
SECTION 3.29
Sanctions Laws
80
ARTICLE IV
Conditions
80
SECTION 4.1
Effective Date
80
SECTION 4.2
Each Credit Event
84
ARTICLE V
Affirmative Covenants
85
SECTION 5.1
Financial Statements and Other Information
85
SECTION 5.2
Notices of Material Events
89
SECTION 5.3
Existence; Conduct of Business; Governmental Approvals
89
SECTION 5.4
Payment of Obligations
90
SECTION 5.5
Insurance
90
SECTION 5.6
Books and Records; Inspection Rights
90
SECTION 5.7
Compliance with Laws
90
SECTION 5.8
Use of Proceeds and Letters of Credit
91

 
ii

 
 
SECTION 5.9
Further Assurances; Additional Collateral or Guarantors
91
SECTION 5.10
Minimum Hedging Requirements
92
SECTION 5.11
Deposit Accounts
93
SECTION 5.12
Environmental Matters
93
SECTION 5.13
Operation and Maintenance of Properties
94
SECTION 5.14
Reserve Reports
95
SECTION 5.15
Title Information
97
SECTION 5.16
Consolidated Cash Balance Information
98
SECTION 5.17
Keepwell
98
SECTION 5.18
Post-Closing Covenant
98
ARTICLE VI
Negative Covenants
98
SECTION 6.1
Financial Covenants
98
SECTION 6.2
Indebtedness
99
SECTION 6.3
Liens
100
SECTION 6.4
Fundamental Changes
101
SECTION 6.5
Disposition of Properties
102
SECTION 6.6
Investments, Loans, Advances and Guarantees
104
SECTION 6.7
Marketing Activities
105
SECTION 6.8
Restricted Payments
105
SECTION 6.9
Transactions with Affiliates
106
SECTION 6.10
Changes in Nature of Business; Nature of Business; International Operations
106
SECTION 6.11
Restrictive Agreements
106
SECTION 6.12
Restriction of Amendments to Certain Documents
106
SECTION 6.13
Changes in Fiscal Periods
107
SECTION 6.14
[Reserved]
107
SECTION 6.15
Sanctions
107
SECTION 6.16
Limitation on Leases
107
SECTION 6.17
Gas Imbalances, Take-or-Pay or Other Prepayments
107
SECTION 6.18
Hedge Transactions
108
SECTION 6.19
Hedge Transaction Termination
109
SECTION 6.20
Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities
109
SECTION 6.21
Sale or Discount of Receivables
109
SECTION 6.22
[Reserved.]
109
SECTION 6.23
Additional Deposit Accounts
109
ARTICLE VII
Events of Default
110
SECTION 7.1
Events of Default
110
SECTION 7.2
Application of Proceeds
112

 
iii

 
 
ARTICLE VIII
The Administrative Agent
114
SECTION 8.1
Appointment and Authority
114
SECTION 8.2
Rights as a Lender
114
SECTION 8.3
Exculpatory Provisions
114
SECTION 8.4
Reliance by Administrative Agent
115
SECTION 8.5
Delegation of Duties
116
SECTION 8.6
Resignation of Administrative Agent
116
SECTION 8.7
Non-Reliance on Administrative Agent and Other Lenders
117
SECTION 8.8
No Other Duties, etc
117
SECTION 8.9
Enforcement
117
SECTION 8.10
Administrative Agent May File Proofs of Claim
118
SECTION 8.11
Collateral and Guaranty Matters
118
SECTION 8.12
Secured Party Hedge Transactions and Lender Provided Financial Service Products
119
SECTION 8.13
Credit Bidding
120
SECTION 8.14
Secured Hedge Intercreditor Agreement
121
ARTICLE IX
Miscellaneous
121
SECTION 9.1
Notices; Effectiveness; Electronic Communication
121
SECTION 9.2
Waivers; Amendments
123
SECTION 9.3
Expenses; Indemnity; Damage Waiver
125
SECTION 9.4
Successors and Assigns
127
SECTION 9.5
Survival
132
SECTION 9.6
Counterparts; Integration; Effectiveness; Electronic Execution
132
SECTION 9.7
Severability
132
SECTION 9.8
Right of Setoff
133
SECTION 9.9
Governing Law; Jurisdiction; Etc
133
SECTION 9.10
Waiver of Jury Trial
134
SECTION 9.11
Headings
135
SECTION 9.12
Treatment of Certain Information; Confidentiality
135
SECTION 9.13
Interest Rate Limitation
136
SECTION 9.14
PATRIOT Act
136
SECTION 9.15
Flood Insurance Provisions
136
SECTION 9.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
136
SECTION 9.17
Final Agreement of the Parties
137
ARTICLE X
Borrowing Agency
137
SECTION 10.1
Borrowing Agency Provisions
137
SECTION 10.2
Waiver of Subrogation
138

 
 
iv

 
SCHEDULES:
Schedule 1.1(a)
Maximum Credit Amounts
Schedule 1.1(b)
Material Subsidiaries
Schedule 3.6
Disclosed Matters
Schedule 3.11
Insurance
Schedule 3.13
Subsidiaries; Equity Interests
Schedule 3.19
Labor Matters
Schedule 3.23
Gas Imbalances
Schedule 3.24
Marketing Production
Schedule 3.25
Hedge Agreements and Hedge Transactions
Schedule 3.26
Location of Business and Offices
Schedule 5.10
Minimum Hedges Following Effective Date
Schedule 6.2
Existing Indebtedness
Schedule 6.3
Existing Liens
Schedule 6.6
Permitted Investments
Schedule 6.11
Restrictive Agreements

 

EXHIBITS:
Exhibit A
Form of Note
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Guarantee and Collateral Agreement
Exhibit F
Form of Mortgage
Exhibit G-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H
Form of Opinion of Borrower’s Counsel
Exhibit I
Form of Intercreditor Agreement for Secured Party Hedge Transaction
 
 

 
 
v

 
CREDIT AGREEMENT dated as of October 26, 2016, among YUMA ENERGY, INC., a
Delaware corporation (“Yuma Energy”), YUMA EXPLORATION AND PRODUCTION
COMPANY, INC., a Delaware corporation (“Yuma E&P”), PYRAMID OIL LLC, a
California limited liability company (“Pyramid”), and DAVIS PETROLEUM CORP., a
Delaware corporation (“Davis”, and together with Yuma Energy, Yuma E&P, and
Pyramid, the “Borrowers”, and each a “Borrower”), the Lenders that are from time
to time parties hereto, and SOCIÉTÉ GÉNÉRALE (“SocGen”), as administrative agent
(in such capacity together with any successors thereto in such capacity, the
“Administrative Agent”).
PRELIMINARY STATEMENT
WHEREAS, Yuma E&P, as borrower, the lenders party thereto (the “Existing Yuma
Lenders”), SocGen, as administrative agent for the Existing Yuma Lenders, and
certain other financial institutions are party to that certain Credit Agreement
dated as of August 10, 2011, as amended, restated, modified or supplemented from
time to time prior to the date hereof (the “Existing Yuma Agreement”), which
provided for a revolving credit facility in a maximum principal amount at any
one time outstanding of up to $125,000,000 or such lesser amount as therein
provided (the “Existing Yuma Facility”); and
WHEREAS, Davis, as a borrower, the lenders party thereto (the “Existing Davis
Lenders”), Bank of America, N.A., as administrative agent for the Existing Davis
Lenders (the “Existing Davis Agent”), and certain other financial institutions
are party to that certain Amended and Restated Credit Agreement dated as of
December 23, 2008, as amended, restated, modified or supplemented from time to
time prior to the date hereof (the “Existing Davis Agreement”, and together with
the Existing Yuma Agreement, the “Existing Agreements”), which provided for
revolving credit facility loans in a maximum principal amount at any one time
outstanding of up to $125,000,000 or such lesser amount as therein provided (the
“Existing Davis Facility”, and together with the Existing Yuma Facility, the
“Existing Facilities”); and
WHEREAS, Yuma Energy, certain subsidiaries of Yuma Energy and Davis Petroleum
Acquisition Corp., a Delaware corporation (“DPAC”), have executed a certain
Agreement and Plan of Merger and Reorganization dated as of February 10, 2016
(as amended by that certain First Amendment to Agreement and Plan of Merger and
Reorganization dated as of September 2, 2016, the “Davis Merger Agreement”),
pursuant to which Yuma Energy, its subsidiary and DPAC shall effectuate certain
merger transactions more particularly described therein (the “Davis Merger”);
and
WHEREAS, concurrently with the consummation of the Davis Merger, pursuant to the
terms of that certain Omnibus Assignment and Acceptance dated as of
October 26, 2016, by and among Davis and certain affiliated co-borrowers, the
Existing Davis Lenders, the Existing Davis Agent, the Lenders, the
Administrative Agent and the other parties thereto (the “Assignment Agreement”),
the Existing Davis Lenders have sold and assigned, and the Lenders have
purchased and assumed, all of the outstanding loans and credit extensions
outstanding under the Existing Davis Agreement, together with the benefit of all
of the related security documents and liens, as more particularly set forth
therein, and have authorized the Existing Davis Agent to assign and transfer all
of the liens securing obligations under the Existing Davis Agreement to the
Administrative Agent; and
WHEREAS, (a) the Borrowers have requested that loans outstanding under the
Existing Facilities shall, on the Effective Date of this Agreement, be
continued, amended, renewed, restated, extended, rearranged and converted into
Loans under this Agreement (but shall not be deemed to be repaid, novated or
terminated), all letters of credit issued under the Existing Yuma Agreement
shall be Letters of Credit hereunder and all Liens securing loans and other
obligations of the borrowers and the guarantors pursuant to the Existing
Facilities shall be continued and renewed and shall remain in full force and
effect to secure the Secured Obligations, (b) the Borrowers have requested that
the Lenders extend credit in the form of Loans made available to the Borrowers
and at any time and from time to time after the Effective Date not to exceed
their respective Commitments, and (c) the Borrowers have requested that the
Issuing Bank issue Letters of Credit in accordance with this Agreement; and
WHEREAS, the Borrowers have requested that the Lenders and the Issuing Bank
provide the Borrowers with the credit facilities described and provided herein,
and the Lenders are willing to provide such facilities on the terms and subject
to the conditions hereinafter set forth.
 

 
Accordingly, in consideration of the foregoing and the mutual covenants set
forth herein, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“Adjusted LIBO Rate” means, with respect to each Eurodollar Borrowing, the rate
per annum calculated by the Administrative Agent (rounded upwards, if necessary,
to the next higher 1/100%) determined on a daily basis pursuant to the following
formula:
Adjusted LIBO Rate                                           =                 
  LIBO Rate                                                                    

                         (1.00 – Reserve Percentage)
“Administrative Agent” is defined in the preamble.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Payment Contract” means any contract whereby any Loan Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Properties
owned by any Loan Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of whether such Hydrocarbons are actually produced or
actual delivery is required, or (b) grants an option or right of refusal to the
purchaser to take delivery of such Hydrocarbons in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such Hydrocarbons when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such Hydrocarbons; provided that inclusion of the
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.
“Affiliate” means, with respect to a specified Person at any time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Agent Parties” is defined in Section 9.1(d).
“Agents” means collectively, the Administrative Agent and other agents
subsequently named; and “Agent” shall mean either the Administrative Agent or
such other agent, as the context requires.
“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated pursuant to
Section 2.8; provided, however, that in no event shall the Aggregate Maximum
Credit Amount exceed $75,000,000.
“Agreement” means on any date, this Credit Agreement as from time to time
amended, restated, supplemented or otherwise modified and in effect on such
date.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate, (b) 1/2 of one percent above the Federal Funds Effective
Rate, and (c) the LIBO Rate for a Eurodollar Loan with a one-month Interest
Period commencing on such day plus 1%; provided, that if, in any case, such rate
is less than zero, the Alternate Base Rate shall be deemed to be zero. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate specified in clause (b) of the first sentence of
this definition for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate shall be effective on the effective date of any change in such rate.
 
2

 
“Annualized EBITDAX” means
(a)
EBITDAX for the four-fiscal quarter period ending on December 31, 2016 shall be
deemed to equal EBITDAX for such fiscal quarter multiplied by four (4);
(b)
EBITDAX for the four-fiscal quarter period ending March 31, 2017 shall be deemed
to equal EBITDAX for the two-fiscal quarter period comprising the fiscal quarter
ending December 31, 2016 and the fiscal quarter ending March 31, 2017,
multiplied by two (2); and
(c)
EBITDAX for the four-fiscal quarter period ending June 30, 2017 shall be deemed
to equal EBITDAX for the three-fiscal quarter period comprising the fiscal
quarter ending December 31, 2016, the fiscal quarter ending March 31, 2017 and
the fiscal quarter ending June 30, 2017, multiplied by four-thirds (4/3).
“Annualized Interest Expense” means
(a)
Interest Expense for the four-fiscal quarter period ending on December 31, 2016
shall be deemed to equal Interest Expense for such fiscal quarter multiplied by
four (4);
(b)
Interest Expense for the four-fiscal quarter period ending March 31, 2017 shall
be deemed to equal Interest Expense for the two-fiscal quarter period comprising
the fiscal quarter ending December 31, 2016 and the fiscal quarter ending March
31, 2017, multiplied by two (2); and
(c)
Interest Expense for the four-fiscal quarter period ending June 30, 2017 shall
be deemed to equal Interest Expense for the three-fiscal quarter period
comprising the fiscal quarter ending December 31, 2016, the fiscal quarter
ending March 31, 2017 and the fiscal quarter ending June 30, 2017, multiplied by
four-thirds (4/3).
“Anti-Corruption Laws” is defined in Section 3.28.
“Anti-Terrorism Laws” is defined in Section 3.14.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound.
“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan or the Commitment Fee Rate, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
Borrowing Base Utilization Percentage
 ≤ 25%
>    25% ≤   50%
>    50%
≤    75%
>    75% ≤    90%
>    90%
Base Rate Loans
   2.00 %
   2.25 %
   2.50 %
   2.75 %
   3.00 %
Eurodollar Loans
   3.00 %
   3.25 %
   3.50 %
   3.75 %
   4.00 %
Commitment Fee Rate
   0.50 %
   0.50 %
   0.50 %
   0.50 %
   0.50 %

 
 
3

 
Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrowing Agent fails to deliver a Reserve
Report pursuant to Section 5.14, then the “Applicable Margin” and the
“Commitment Fee Rate” means the rate per annum set forth on the applicable grid
when the applicable Borrowing Base Utilization Percentage is at its highest
level; provided further that the Applicable Margin and Commitment Fee Rate shall
revert to the previous Applicable Margin and Commitment Fee Rate upon the
Borrowing Agent’s delivery of such Reserve Report.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amount represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Schedule 1.1(a) or as may be adjusted
from time to time in accordance with the terms hereof.
“Approved Counterparty” means any Person who, at the time of entry into the
applicable Hedge Transaction, is (a) a Lender or an Affiliate of a Lender,
(b) any Person engaged in the business of Hedge Transactions for commodity,
interest rate or currency risk that has (or the credit support provider of such
Person has), at the time any Borrower enters into a Hedge Transaction with such
Person, a long term senior unsecured debt credit rating of “BBB+” or better from
S&P or “Baa1” or better from Moody’s, (c) BP Energy Company, or (d) any other
Person from time to time approved by the Required Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Petroleum Engineers” means (a) Netherland Sewell & Associates, Inc.,
and (b) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.
“Assignment Agreement” is defined in the preamble.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Base Rate,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
“Borrower” and “Borrowers” are defined in the preamble.
“Borrower Materials” is defined in Section 9.1(d).
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Agent” means Yuma Energy.
 
4

 
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.4, as the same may be adjusted from time to time
pursuant to Section 2.4.
“Borrowing Base Deficiency” means, at any time, the amount by which the
aggregate Credit Exposures exceeds the Borrowing Base then in effect, provided
that, for purposes of determining the existence and amount of any Borrowing Base
Deficiency, obligations under any Letter of Credit will not be deemed to be
outstanding to the extent such obligations are Cash Collateralized.
“Borrowing Base Deficiency Determination Date” means the date on which the
Administrative Agent shall have notified the Borrowing Agent that (x) the
aggregate Credit Exposures exceeds (y) the Borrowing Base then in effect.
“Borrowing Base Deficiency Payment Date” means, with respect to each Borrowing
Base Deficiency Determination Date, the corresponding day of the month in each
of the six (6) consecutive months occurring immediately after such Borrowing
Base Deficiency Determination Date or if any of such months does not have a
corresponding day, then, with respect to such month(s), the last day of such
month, provided that if any such corresponding day is not a Business Day, then
the Borrowing Base Deficiency Payment Date for such month shall be the Business
Day immediately succeeding such corresponding day.
“Borrowing Base Utilization Percentage” means as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
“Borrowing Base Value” means, with respect to any Oil and Gas Property
constituting proved reserves of a Loan Party, the value the Administrative Agent
attributed to such Oil and Gas Property in connection with the most recent
determination or redetermination of the Borrowing Base hereunder in accordance
with Section 2.4.
“Borrowing Request” means a request by the Borrowing Agent, on behalf of any
Borrower, for a Borrowing in accordance with Section 2.3.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent and one or more of the Issuing Banks or Lenders, as
collateral for LC Exposure, or obligations of Lenders to fund participations in
respect of LC Exposure and to indemnify the Administrative Agent under this
Agreement, cash or deposit account balances or, if the Administrative Agent and
each applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalent Investments” means:
 
5

 
(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(ii) investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(iii) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(iv) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (ii) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
(v) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Borrower or any Subsidiary having a
fair market value in excess of $500,000.
“Change in Control” means the occurrence of any of the following: (a) any
Borrower other than Yuma Energy ceases to be a Wholly-Owned Subsidiary, directly
or indirectly, of Yuma Energy, (b) the Yuma Energy Holders cease to beneficially
own and control, directly or indirectly, at least 30% of the issued and
outstanding shares of Yuma Energy Common Stock, (c) any Person or two or more
Persons acting as a group (as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934) shall have acquired, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 30% or more of the outstanding Yuma Energy Common Stock
on a fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right) or (d)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Yuma Energy by Persons who were neither (i) directors on the
Effective Date nor (ii) nominated or appointed by the board of directors of Yuma
Energy.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Collateral” means any property of any Loan Party upon which a security interest
in favor of the Administrative Agent for the benefit of the holders of Secured
Obligations is purported to be granted pursuant to any Security Document.
“Collateral Coverage Minimum” means 95% of the PV-10 Value of the “proved” Oil
and Gas Properties evaluated in the most recent Reserve Report delivered to the
Lenders.
 
6

 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be terminated
and/or reduced or increased from time to time in accordance with the provisions
hereof. The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base.
“Commitment Fee Rate” has the meaning assigned to such term in the definition of
Applicable Margin.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” is defined in Section 9.1(d).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and Cash Equivalents, in each case, held or owned by (either directly or
indirectly), credited to the account of, or that would otherwise be required to
be reflected as an asset on the balance sheet of, the Borrowers or any of their
Subsidiaries less (b) the sum of (i) any restricted cash or Cash Equivalents to
pay bona fide royalty obligations, working interest obligations, production
payments, vendor payments, suspense payments, severance taxes, payroll, payroll
taxes, other taxes, employee wage and benefit payments and trust and fiduciary
obligations, (ii) cash or Cash Equivalents to pay obligations of the Borrowers
or any of their Subsidiaries to third parties and for which either any of the
Borrowers or any of their Subsidiaries (x) has issued checks or has initiated
wires or ACH transfers (but which amounts have not, as of such time, been
subtracted from the balance in the relevant account of a Borrower or any such
Subsidiary) or (y) reasonably anticipates in good faith that it will issue
checks or initiate wires or ACH transfers within ten (10) Business Days
thereafter, (iii) other amounts permitted to be paid by the Borrowers or any of
their Subsidiaries in accordance with this Agreement and the other Loan
Documents for which a Borrower or any such Subsidiary has issued checks or has
initiated wires or ACH transfers (but which amounts have not, as of such time,
been subtracted from the balance in the relevant account of such Borrower or
such Subsidiary), (iv) while and to the extent refundable, any cash or Cash
Equivalents held by any Borrower or any Subsidiary constituting purchase price
deposits pursuant to a binding and enforceable purchase and sale agreement with
a third party containing customary provisions regarding the payment and
refunding of such deposits, (v) any cash or Cash Equivalents held by the
Borrowers or any of their Subsidiaries in good faith to fund any customary
deposit in the nature of earnest money with respect to, or the purchase price
of, any future acquisition permitted under this Agreement so long as the
Borrowing Agent shall have provided notice of the intention of a Borrower or
such Subsidiary to make such acquisition to the Administrative Agent at or prior
to such time, (vi) cash held to Cash Collateralize Letters of Credit and
(vii) any cash or Cash Equivalents received by Yuma Energy as proceeds of a
capital contribution or any issuance of Equity Interests by Yuma Energy that are
on deposit in a designated deposit account maintained with the Administrative
Agent or any other Lender that is subject to a Control Agreement so long as the
Borrowing Agent shall have provided notice of such capital contribution or
issuance of Equity Interests.
“Consolidated Net Income” means with respect to Yuma Energy and its
Subsidiaries, for any period, the aggregate of the net income (or loss) of Yuma
Energy and its Subsidiaries; provided that there shall be excluded from such net
income (to the extent otherwise included therein) the following: (a) the net
income of any Person (other than Yuma Energy) if such Person is not a
Subsidiary, except (i) Yuma Energy’s equity in the net income of any such Person
shall be included in Consolidated Net Income to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to Yuma Energy or to a Subsidiary, as the case may be (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to Yuma Energy as described in
clause (b)) and (ii) Yuma Energy’s equity in a net loss of any such Person for
such period shall be included in determining such Consolidated Net Income; (b)
the net income (but not loss) during such period of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions or
transfers or loans by that Subsidiary is not at the time permitted by operation
of the terms of its Organization Documents or any agreement, instrument or
Applicable Law applicable to such Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; (d) the net income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Yuma Energy or any of its Subsidiaries or the date that
such Person’s assets are acquired by Yuma Energy or any Subsidiary; (e) any
extraordinary or non-recurring gains or losses during such period; (f) the
cumulative effect of a change in accounting principles and any gains or losses
attributable to writeups or writedowns of assets (including as a result of ASC
Topic 410, formerly FAS 143), (g) non-cash gains or losses or charges in respect
of interest rate agreements, currency agreements or commodity agreements
(including those resulting from the application of ASC Topic 815, formerly FAS
133, but shall expressly include any cash charges or payments in respect of the
termination of any Hedge Transaction) and (h) any writedowns of non-current
assets, provided, however, that any ceiling limitation writedowns under SEC
guidelines shall be treated as capitalized costs, as if such writedowns had not
occurred. For the purposes of calculating Consolidated Net Income for any period
of four (4) consecutive fiscal quarters (each, a “Reference Period”) pursuant to
any determination of the financial ratio contained in Section 6.1(a) or Section
6.1(c), if at any time during such Reference Period Yuma Energy or any
Subsidiary shall have made any Material Disposition or any Material Acquisition,
the Consolidated Net Income for such Reference Period shall be calculated after
giving pro forma effect to such Material Disposition or Material Acquisition, as
if such Material Disposition or Material Acquisition had occurred on the first
day of such Reference Period.
 
7

 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means one or more deposit account control agreements or
securities account control agreements (or similar agreement), as applicable, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the applicable Loan Party, the Administrative Agent and the relevant
financial institution with whom such account is maintained. Such agreement shall
provide a first priority perfected Lien in favor of the Administrative Agent,
for the benefit of the Secured Parties, in the applicable Loan Party’s deposit
account and/or securities account (in each case, other than an Excluded
Account).
“Controlled Account” means each deposit account and securities account that is
subject to a Control Agreement.
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s LC Exposure at
such time.
“Davis” is defined in the preamble.
“Davis Merger” is defined in the preamble.
“Davis Merger Agreement” is defined in the preamble.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions.
“Default” means any event or condition that constitutes an Event of Default or
that with notice, lapse of time or both would become an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowing Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrowing Agent, the Administrative
Agent or any Issuing Bank, in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowing Agent, to confirm in writing to the Administrative Agent and the
Borrowing Agent that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowing Agent), (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (e) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrowing Agent, each Issuing Bank, and each Lender.
 
8

 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.
“Disposition,” with respect to any property, means any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” have meanings correlative thereto.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for scheduled payments or dividends in cash or other Property or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is one (1) year after the Maturity Date. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Borrowers and their
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.
“Dollars” or “$” refers to lawful money of the United States of America.
“DPAC” is defined in the recitals.
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus, without duplication, the following expenses or charges of Yuma
Energy and its Subsidiaries to the extent deducted in determining such
Consolidated Net Income in such period: (a) income taxes paid or accrued; (b)
Interest Expense; (c) amortization, depletion and depreciation expense
(excluding amortization expense attributable to a prepaid operating expense that
was paid in cash in a prior period); (d) any non-cash losses or charges
resulting from the application of ASC Topic 815, formerly FAS 133 or ASC Topic
410, formerly FAS 143; (e) oil and gas exploration and abandonment expenses
(including all drilling, completion, geological and geophysical costs); (f)
extraordinary or non-recurring losses; (g) other non-cash charges (excluding any
such non-cash charge to the extent that it represents an accrual of or reserve
for cash expenditures in any future period) reducing Consolidated Net Income for
such period; minus, to the extent included in the Consolidated Net Income for
such period; (i) any non-cash income included in Consolidated Net Income
(excluding accruals for cash income made in the ordinary course of business) and
(ii) any extraordinary or non-recurring items increasing Consolidated Net Income
for such period. For the purposes of calculating EBITDAX for any Reference
Period pursuant to any determination of the financial ratio contained in Section
6.1(a) or Section 6.1(c), if at any time during such Reference Period Yuma
Energy or any Subsidiary shall have made any Material Disposition or any
Material Acquisition, the EBITDAX such Reference Period shall be calculated
after giving pro forma effect to such Material Disposition or Material
Acquisition, as if such Material Disposition or Material Acquisition had
occurred on the first day of such Reference Period, provided that (x) the
financial statements of such acquired Subsidiary or acquisition target (in the
case of an asset purchase) have been audited or reviewed for the period sought
to be included or (y) the Administrative Agent consents to such inclusion after
being furnished with other historical financial statements and information in
form and substance acceptable to the Administrative Agent.
 
9

 
Notwithstanding the foregoing, the items specified in clause (a) or clauses (c)
through (g) for any Subsidiary shall be added to Consolidated Net Income in
calculating EBITDAX only:
(a) to the extent (and in the same proportion) that the net income or loss of
such Subsidiary was included in calculating Consolidated Net Income, and
(b) to the extent that a corresponding amount would be permitted at the date of
determination to be distributed to Yuma Energy by such Subsidiary pursuant to
its Organization Documents and each Applicable Law, agreement or judgment
applicable to such distribution.
Additionally, EBITDAX shall be adjusted to exclude certain expenses (including
employee termination costs, if any) incurred in connection with the Related
Transactions and to give pro forma effect to certain general and administrative
cost savings projected by Yuma Energy in good faith to be realized as a result
of specified actions either taken or expected to be taken by the Borrowers or
their Subsidiaries in connection with, as a result of, or related to, the
Related Transactions (as if any such actions had been taken on the first day of
such Reference Period), in each case, in a manner acceptable to Administrative
Agent and the Required Lenders.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent, or (c) any financial
institution established in an EEA Member Country that is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.4(b)(iii)).
“Engineering Reports” has the meaning assigned such term in Section 2.4(c)(i).
 
10

 
“Environmental Laws” means all Applicable Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters, including the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of any Loan Party is located establish a meaning for
“oil,” “hazardous substance,” “release,” “solid waste,” “disposal” or “oil and
gas waste” that is broader than that specified in either OPA, CERCLA, RCRA or
Section 91.1011, such broader meaning shall apply.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equity Offering” means any issuance and sale by any Borrower, whether public or
private, of any Equity Interests (other than Disqualified Equity Interests) of
any Borrower or any other capital contribution from shareholders of such
Borrower; provided that issuances of securities pursuant to employee benefit
plans shall not be considered to be “Equity Offerings”.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the IRC or, solely for purposes of Section 302 of ERISA
and Section 412 of the IRC, is treated as a single employer under Section
414(b), (c), (m) or (o) of the IRC.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the
determination that any Pension Plan is considered an at-risk plan or that any
Multiemployer Plan is endangered or is in critical status within the meaning of
Sections 430, 431 or 432 of the IRC or Sections 303, 304 or 305 of ERISA, as
applicable; (c) the incurrence by any Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due;
(d) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan or the occurrence of
any event or condition that constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (e) the appointment of a trustee to administer any Pension Plan; (f) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or the cessation of
operations by any Borrower or any ERISA Affiliate that would be treated as a
withdrawal from a Pension Plan under Section 4062(e) of ERISA; (g) the partial
or complete withdrawal by any Borrower or any ERISA Affiliate from any
Multiemployer Plan or a notification that a Multiemployer Plan is insolvent; or
(h) the taking of any action to terminate any Pension Plan under Section 4041 or
4041A of ERISA.
 
11

 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” is defined in Section 7.1.
“Excluded Accounts” means depository accounts that are used solely for one or
more of the following purposes: (i) making payroll and withholding tax payments
related thereto and other employee wage and benefit payments and accrued and
unpaid employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) paying Taxes, including sales taxes, or (iii) as escrow
accounts or as fiduciary or trust accounts for the benefit of Persons other than
any Borrower or its Subsidiaries; provided that in no event shall any of the
principal operating, revenue or collection accounts of any Borrower or any
Subsidiary constitute an Excluded Account.
“Excluded Hedge Obligation” means, with respect to any Loan Party, any Secured
Party Hedge Transaction if and to the extent that all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Secured Party Hedge Transaction (or any guarantee
thereof) is or becomes (as a result of a Change in Law after the date of a
transaction governed by such Secured Party Hedge Transaction) illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute a
Qualified ECP Guarantor at the time such Loan Party’s guarantee or such Loan
Party’s grant of such security interest becomes effective with respect to such
Secured Party Hedge Transaction. If a Hedge Obligation arises under a Hedge
Agreement governing more than one Secured Party Hedge Transaction, such
exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to the Secured Party Hedge Transaction for which such guarantee or
security interest is or becomes illegal.
“Excluded Hedge Transactions” means, collectively, Hedge Transactions that are
(a) put option contracts that are not related to corresponding calls, collars or
swaps and with respect to which neither any Borrower nor any Subsidiary has any
payment obligation other than fixed premiums or other fixed charges or (b) basis
differential swaps on volumes already hedged pursuant to other Hedge
Transactions permitted under Section 6.18.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowing Agent under Section 2.20) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(g) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Executive Order” is defined in Section 3.29.
“Existing Agreements” is defined in the preamble.
 
12

 
“Existing Davis Agent” is defined in the preamble.
“Existing Davis Agreement” is defined in the preamble.
“Existing Davis Facility” is defined in the preamble.
“Existing Davis Lenders” is defined in the preamble.
“Existing Facilities” is defined in the preamble.
“Existing Yuma Agreement” is defined in the preamble.
“Existing Yuma Entities” means, collectively, Yuma Energy, Yuma E&P, Pyramid and
The Yuma Companies, Inc., each as in existence prior to the consummation of the
Davis Merger Agreement.
“Existing Yuma Facility” is defined in the preamble.
“Existing Yuma Lenders” is defined in the preamble.
“Existing Yuma Loans” is defined in Section 1.7.
“Facility” means the Commitments and the extensions of credit made thereunder.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official IRS interpretation thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the IRC and any intergovernmental
agreement entered into in connection with the implementation of such Sections.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means each of those certain fee letters dated on or about
October 26, 2016, among the Borrowers and (i) SocGen and SG Americas Securities,
LLC and (ii) SocGen, SG Americas Securities, LLC and the Lenders, with respect
to fees payable by the Borrowers in connection with this Agreement, as the same
may be amended, supplemented, restated or otherwise modified from time to time.
“Final Borrowing Base Deficiency Payment Date” means, with respect to each
Borrowing Base Deficiency Date, the corresponding day of the month in the sixth
month after the Borrowing Base Deficiency Determination Date, or if such month
has no such corresponding day, then the last day of such month, provided that if
any such corresponding day is not a Business Day, then the Borrowing Base
Deficiency Payment Date for such month shall be the Business Day immediately
succeeding such corresponding day.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrowing Agent.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Official” is defined in Section 3.28.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
13

 
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“Funding Rules” means the requirements relating to the minimum required
contributions (including any installment payments) to Pension Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412, 430, 431, 432
and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Approval” shall mean any action, order, authorization, consent,
approval, right, franchise, license, lease, ruling, permit, tariff, rate,
certification, exemption, filing or registration by or with any Governmental
Authority.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing, or having the economic
effect of guaranteeing, any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement executed by the Guarantors in favor of the Administrative Agent for
the benefit of the holders of Secured Obligations, substantially in the form of
Exhibit E.
“Guarantor” means (a) each Material Subsidiary of Yuma Energy other than any
Borrower and (b) each Subsidiary that guarantees the Indebtedness pursuant to
Section 5.9.
“Hazardous Materials” means all toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious or radioactive substances or wastes and all
other hazardous or toxic substances, wastes or other pollutants, including
petroleum hydrocarbons, petroleum products, petroleum substances, natural gas,
oil, oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof, asbestos or asbestos containing materials, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.
 
14

 
“Hedge Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
(i) no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Borrower or any Subsidiary and (ii) no agreements or
obligations to sell physically any commodity at any index-based price shall be a
Hedge Agreement.
“Hedge Liquidation” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of any Hedge
Transaction included in the calculation of the Borrowing Base (other than, in
each case, at its scheduled maturity).
“Hedge Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Hedge Termination Value” means, during any period between two successive
Scheduled Redetermination Dates (or in the case of any Hedge Liquidation
occurring prior to January 1, 2017, the period from the Effective Date to
January 1, 2017), the net effect of any Hedge Liquidation (after giving effect
to any new hedge position or Hedge Transaction previously entered into during
such period) (as reasonably determined by the Administrative Agent and the
Majority Lenders) on the Borrowing Base then in effect.
“Hedge Transaction” means any trade or other transaction entered into by a
Person under a Hedge Agreement.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender that are presently in effect
or, to the extent allowed by law, under such applicable laws that may hereafter
be in effect and that allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of any Borrower and/or the
Subsidiaries as the context requires.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Increased Cost Lender” is defined in Section 2.20(b).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not more than seventy-five
(75) days past due), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (but if such Indebtedness
has not been assumed, limited to the lesser of the amount of such Indebtedness
and the fair market value of the property securing such Indebtedness), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) Disqualified Equity Interests, (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (l) all
obligations, contingent or otherwise, of such Person under Hedge Agreements
after giving effect to any legally enforceable netting obligations, (m) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Indebtedness of
others; (n) obligations to deliver commodities, goods or services, including
Hydrocarbons, in consideration of one or more Advance Payments, other than gas
balancing arrangements in the ordinary course of business (but only to the
extent of such Advance Payments); (o) obligations under “take or pay” or similar
agreements (other than obligations under firm transportation or drilling
contracts); and (p) the undischarged balance of any production payment created
by such Person or for the creation of which such Person directly or indirectly
received payment. The Indebtedness of any Person shall include all obligations
of such Person of the character described above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
 
15

 
Notwithstanding the preceding, “Indebtedness” of a Person shall not include:
 
(1)           any indebtedness that has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash or Cash Equivalent Investments (in any
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens; and
 
(2)           any obligation of such Person in respect of a farm-in agreement or
similar arrangement whereby such Person agrees to pay all or a share of the
drilling, completion or other expenses of an exploratory or development well
(which agreement may be subject to a maximum payment obligation, after which
expenses are shared in accordance with the working or participation interest
therein or in accordance with the agreement of the parties) or perform the
drilling, completion or other operation on such well in exchange for an
ownership interest in an oil or gas property.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” is defined in Section 9.3.
“Information” is defined in Section 9.12.
“Initial Reserve Report” means the internally prepared reserve reports of the
Existing Yuma Entities and of Davis, respectively, each dated as of July 1,
2016, with respect to certain Oil and Gas Properties of each the Existing Yuma
Entities and of Davis.
“Interest Election Request” means a request by the Borrowing Agent, on behalf of
any Borrower, to convert or continue a Borrowing in accordance with Section 2.7.
“Interest Expense” means, for any period, the sum (determined without
duplication) of the gross interest expense of Yuma Energy and its Subsidiaries
for such period calculated in accordance with GAAP, and including in any event:
(a) amortization of debt discount to the extent included in interest expense
under GAAP, (b) capitalized interest, (c) the portion of any payments or
accruals under Capital Leases allocable to interest expense to the extent
included in interest expense under GAAP, and (d) dividends and interest, if any,
paid by Yuma Energy (whether or not in cash, but excluding Equity Interests
other than Disqualified Equity Interests) in connection with any preferred stock
or other preferred equity interest of Yuma Energy, minus the portion of any
payments or accruals under Synthetic Leases allocable to interest expense.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
 
16

 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowing Agent may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interim Redetermination” shall mean any redetermination of the Borrowing Base
pursuant to Section 2.4(b)(ii).
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
deposit with, advance, loan or other extension of credit (including by way of
Guarantee or similar arrangement (including the deposit of any Equity Interests
to be sold) with respect to, Indebtedness or other liability of any other Person
and (without duplication) an amount committed to be advanced, lent or extended
to such Person) or capital contribution to (by means of any transfer of cash or
other Property or any payment for Property or services for the account or use of
others), or assumption of Indebtedness of, purchase or other acquisition of any
other Indebtedness or equity participation or interest in, or any purchase or
acquisition of Equity Interests, evidences of Indebtedness or other securities
(excluding any interest in an oil or natural gas leasehold to the extent
constituting a security under applicable law) of, such other Person and all
other items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP, and any purchase or other acquisition (in one
transaction or a series of transactions) of any assets of any other Person
constituting a business unit; provided that the endorsement of negotiable
instruments and documents in the ordinary course of business will not be deemed
to be an Investment. If any Borrower or any Subsidiary sells or otherwise
Disposes of any Equity Interests of any direct or indirect Subsidiary such that,
after giving effect to any such sale or Disposition, such Person is no longer a
Subsidiary, such Borrower will be deemed to have made an Investment on the date
of any such sale or Disposition equal to the fair market value of such
Borrower’s Investments in such Subsidiary that were not sold or Disposed of. The
acquisition by any Borrower or any Subsidiary of a Person that holds an
Investment in a third Person will be deemed to be an Investment by such Borrower
or such Subsidiary in such third Person in an amount equal to the fair market
value of the Investments held by the acquired Person in such third Person.
Except as otherwise provided in this Agreement, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
the subsequent changes in value.
“IRC” means the Internal Revenue Code of 1986.
“IRS” means the United States Internal Revenue Service.
“ISP98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce, Publication
Number 590 (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means SocGen, in its capacity as issuer of Letters of Credit
hereunder, or such other Lender as the Borrowing Agent, on behalf of any
Borrower, may from time to time select as an Issuing Bank hereunder pursuant to
Section 2.5, with the consent of the Administrative Agent and such other Lender.
“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by, or
otherwise acceptable to, the applicable Issuing Bank.
 
17

 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP98 (or another rule or contractual provision
having a similar effect), such Letter of Credit shall be deemed to be
outstanding in the amount so remaining available to be drawn.
“LC Sublimit” means an amount equal to the lesser of (a) $5,000,000 and (b) the
aggregate Commitments. The LC Sublimit is part of, and not in addition to, the
Facility.
“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
Permit issued by, any Governmental Authority, including, but not limited to,
Regulations T, U, and X, that is applicable to such Person.
“Lender” means each Person listed on Schedule 1.1(a) and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“Lender Provided Financial Service Product” means any agreement or other
arrangements under which any Existing Yuma Lender, Lender or any Affiliate of
any Existing Yuma Lender or Lender provides any of the following products or
services to any of the Loan Parties: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) gift cards, (f)
ACH transactions, (g) cash management, including electronic funds transfer,
controlled disbursement, accounts or services, (h) overdraft or (i) foreign
currency exchange.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the rate per annum appearing on Reuters
Screen LIBOR01 Page (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m., London time two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period, provided, that if, in any case, such rate is
less than zero, the LIBO Rate shall be deemed to be zero. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
at which Dollar deposits for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, provided that, if any case, such rate is less than zero, the
LIBO Rate shall be deemed to be zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such assets, (c) production payments and the like payable out of Oil and Gas
Properties and (d) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that in
no event shall an operating lease be deemed to be a Lien.
“Loan Document” means this Agreement, the Security Documents, the Notes, the LC
Applications, the Assignment Agreement, each Fee Letter, any Secured Hedge
Intercreditor Agreement and any other documents entered into in connection
herewith.
“Loan Party” means each Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to a Borrower pursuant to this
Agreement.
 
18

 
“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amount; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 9.4(d)); provided that (a) at any time there are three or fewer
Lenders, the percent shall be one hundred percent (100%), and (b) the Maximum
Credit Amounts and the principal amount of the Loans and participation interests
in Letters of Credit of the Defaulting Lenders shall be excluded from the
determination of Majority Lenders.
“Material Acquisition” mans any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by any
Borrower and its Subsidiaries in excess of the lesser of (a) $2,000,000 and (b)
a dollar amount equal to five percent (5%) of the then effective Borrowing Base.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of any
Borrower or the Borrowers and the Subsidiaries taken as a whole, (b) the ability
of any Loan Party to perform any of its obligations under the Loan Documents or
any Secured Party Hedge Transaction, (c) the validity or enforceability of any
of the Loan Documents or any Hedge Agreement evidencing a Secured Party Hedge
Transaction, or (d) the rights of or benefits or remedies available to the
Administrative Agent, the Issuing Banks and the Lenders under the Loan
Documents.
“Material Disposition” means any Disposition of Property or series of related
Dispositions of property that yields gross proceeds to any Borrower or any of
its Subsidiaries in excess of the lesser of (a) $2,000,000 and (b) a dollar
amount to five percent (5%) of the then effective Borrowing Base.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Transactions, of any one
or more of each Borrower and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Hedge Transaction at any time shall be the maximum aggregate
amount that such Borrower or such Subsidiary would be required to pay if such
Hedge Transaction were terminated at such time.
“Material Subsidiary” means, at any time, (i) each Subsidiary of Yuma Energy
that represents (or to which is attributable) (a) 5% or more of Yuma Energy’s
EBITDAX, (b) 5% or more of the Yuma Energy’s consolidated total assets or (c) 5%
or more of Yuma Energy’s consolidated total revenues, in each case, as
determined at the end of the most recent fiscal quarter of Yuma Energy based on
the financial statements of Yuma Energy delivered pursuant to Sections 5.1(a)
and (b) and (ii) any Subsidiary of Yuma Energy designated by notice in writing
given by Yuma Energy to the Administrative Agent to be a “Material Subsidiary”;
provided that any such Subsidiary so designated as a “Material Subsidiary” shall
at all times thereafter remain a Material Subsidiary for the purposes of this
Agreement unless otherwise agreed to by the Borrowing Agent and the Required
Lenders or unless such Material Subsidiary ceases to be a Subsidiary in a
transaction not prohibited hereunder. Schedule 1.1(b) contains a list of all
Material Subsidiaries as of the Effective Date.
“Maturity Date” means October 26, 2019 or any earlier date on which the
Commitments are terminated pursuant to the terms hereof.
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 1.1(a) under the caption “Maximum Credit
Amounts”, as the same may be (a) reduced or terminated from time to time in
connection with a reduction or termination of the Aggregate Maximum Credit
Amount pursuant to Section 2.8, or (b) modified from time to time pursuant to
any assignment permitted by Section 9.4.
“Merger Proxy Statement” means that certain Definitive Proxy Statement Relating
to Merger or Acquisition filed with the SEC on September 23, 2016 by Yuma
Energy, Inc., a California corporation and predecessor by merger to Yuma Energy.
 
19

 
“Minimum Cash Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposures of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage or deed of trust made by any Loan Party in favor of,
or for the benefit of, the Administrative Agent for the benefit of the holders
of Secured Obligations, substantially in the form of Exhibit F (with such
changes thereto acceptable to the Administrative Agent as shall be advisable
under the law of the jurisdiction in which such mortgage or deed of trust is to
be recorded).
“Mortgaged Property” means any Property owned by any Borrower or any Guarantor
that is subject to the Liens existing and to exist under the terms any Mortgage.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Borrower or any ERISA Affiliate contributes, is obligated
to contribute, or has any liability.
“Net Cash Proceeds” means, (a) with respect to any Disposition of any Oil and
Gas Properties (including any Equity Interests of any Subsidiary owning Oil and
Gas Properties) by any Borrower or any Subsidiary, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
Disposition, but only as and when so received, over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such Oil and Gas
Properties and that is senior to the Liens securing the Secured Obligations and
required to be repaid in connection with such Disposition (other than the
Loans), (B) the out-of-pocket costs and expenses incurred by such Borrower or
such Subsidiary in connection with such Disposition, (C) all legal, title and
recording tax expense and all federal, state, provincial, foreign and local
Taxes required to be accrued as a liability under GAAP as a consequence of such
Disposition, (D) all distributions and other payments required to be made to
minority interest holders in Subsidiaries as a result of such Disposition, (E)
the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the Property
Disposed of in such Disposition and retained by any Borrower or any Subsidiary
after such Disposition, (F) cash payments made to satisfy obligations resulting
from Hedge Liquidations or the early termination of any Hedge Transactions in
connection with or as a result of any such Disposition of Oil and Gas
Properties, and (G) any portion of the purchase price from such Disposition
placed in escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Disposition or otherwise in
connection with such Disposition; provided, however, that upon the termination
of that escrow, Net Cash Proceeds will be increased by any portion of funds in
the escrow that are released to any Borrower or any Subsidiary, (b) with respect
to any Hedge Liquidation by any Loan Party or any Subsidiary, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such Hedge Liquidation (after giving effect to any netting arrangements), over
(ii) the out-of-pocket expenses incurred by such Loan Party or such Subsidiary
in connection with such Hedge Liquidation and (c) with respect to any Equity
Offering, the cash proceeds thereof, net of customary fees, commissions, costs
and other expenses incurred in connection therewith.
“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.4(d).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment to any provision of this Agreement or any other Loan
Document requested by the Administrative Agent or the Borrowing Agent (excluding
determinations of the Borrowing Base) that (i) requires the approval of all
Lenders or all affected Lenders or all Required Lenders in accordance with the
terms of Section 9.2(b) and (ii) has been approved by the Majority Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” is defined in Section 2.9(e).
 
20

 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. Notwithstanding
the foregoing, Excluded Hedge Obligations shall not be an Obligation of any
Guarantor that is not a Qualified ECP Guarantor.
“OFAC” is defined in Section 3.29.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any sale and leaseback transaction that is
not a Capital Lease Obligation, (c) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
(d) any Advance Payment Contract, or (e) any indebtedness, liability or
obligation arising with respect to any other transaction that is the functional
equivalent of or takes the place of borrowing but that does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (c) through (e) operating leases and usual and customary oil, gas and
mineral leases.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) that may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
that relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and that may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise indicated herein, each reference to
the term “Oil and Gas Properties” shall mean Oil and Gas Properties of the
Borrowers and/or the Subsidiaries as the context requires.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
 
21

 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Participant” is defined in Section 9.4(d).
“Participant Register” is defined in Section 9.4(d).
“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the IRC or Section 302 of
ERISA, and in respect of which any Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Permitted Encumbrances” means:
(a)
Liens for Taxes, assessments or other governmental charges or levies that are
not delinquent or that are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
(b)
Liens in connection with workers’ compensation, unemployment insurance or other
social security, old age pension or public liability obligations that are not
delinquent or that are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(c)
statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or that are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(d)
contractual Liens that arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, marketing
agreements, processing agreements, development agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements that
are usual and customary in the oil and gas business in each case, (i) that are
customary in the oil, gas and mineral production business, and (ii) that are
entered into by any Borrower or any Subsidiary in the ordinary course of
business; provided, that, in any event, (w) if such Liens could have the effect
of reducing net revenue interests or increasing working interests of the
Borrowers without a corresponding increase in the net revenue interest in such
Oil and Gas Property or any of its Subsidiaries from such values set forth in
the Reserve Report delivered for the most recent Borrowing Base redetermination
(scheduled or otherwise), then the Borrowing Agent shall have provided to the
Administrative Agent written notice of such Liens within 30 days of the
incurrence of such Liens accompanied by a Responsible Officer’s certification
and calculation of the adjusted net revenue interests and working interests
after taking into account such Liens, (x) such Liens secure amounts that are not
yet due or are being diligently contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor, (y) such Liens are limited to the assets that are the subject of such
agreements, and (z) such Liens shall not be in favor of any Person that is an
Affiliate of a Loan Party;
 
22

 
(e)
Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the FRB and
no such deposit account is intended by any Borrower or any of the Subsidiaries
to provide collateral to the depository institution;
(f)
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any Property of any Borrower or any Subsidiary for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by any Borrower or any Subsidiary or materially impair the value of such
Property subject thereto;
(g)
Liens on cash or securities pledged to secure performance of tenders, surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature, in each case incurred in the ordinary course of
business;
(h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings that may have been duly initiated for the
review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; and
(i)
Liens arising from Uniform Commercial Code financing statement filings regarding
operating leases entered into by any Borrower or any Subsidiaries in the
ordinary course of its business and covering only the Property under lease;
provided, further that (1) Liens described in clauses (a) through (e) shall
remain “Permitted Encumbrances” only for so long as no action to enforce such
Lien has been commenced, (2) no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Permitted Encumbrance,
and (3) the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including a Pension Plan, maintained by, contributed to by or required to be
contributed to by any Loan Party or with respect to which any Loan Party may
have any liability.
“Platform” is defined in Section 9.1(d).
“Prime Rate” means, the rate per annum which SocGen announces from time to time
as its “prime lending rate,” the Prime Rate to change when and as such prime
lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
SocGen may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.
 
23

 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.4(c)(i).
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.4(c)(ii).
“Public Lender” is defined in Section 9.1(d).
“PV-10 Value” shall mean, as of any date of determination, with respect to the
Borrowers and their Subsidiaries, the present value of estimated future revenues
less severance and ad valorem taxes, operating, gathering, transportation and
marketing expenses and capital expenditures from the production of “proved” Oil
and Gas Properties of the Borrowers and their Subsidiaries as set forth in the
most recent Reserve Report delivered pursuant hereto, calculated in accordance
with the SEC guidelines and using the Five-Year Strip Price for crude oil (WTI
Cushing) and natural gas (Henry Hub), with such price held flat for each
subsequent year, quoted on the New York Mercantile Exchange (or its successor)
on such date of determination, adjusted for any basis differential, quality and
gravity, using prices and costs as of the date of estimation without future
escalation, without giving effect to non-property related expenses such as
general and administrative expenses, debt service, future income tax expense and
depreciation, depletion and amortization, and discounted using an annual
discount rate of 10%. PV-10 Value shall be adjusted to give effect to the Hedge
Transactions with Approved Counterparties then in effect.
“Pyramid” is defined in the preamble.
“Qualified ECP Guarantor” means, in respect of any Secured Party Hedge
Transaction, each Loan Party that has total assets exceeding $10,000,000 at the
time such Secured Party Hedge Transaction is incurred or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulation promulgated thereunder.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Indebtedness. “Redeem” has the correlative meaning
thereto.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.4(d).
“Register” is defined in Section 9.4(c).
“Regulation U” means Regulation U of the FRB.
“Related Agreements” means the Davis Merger Agreement.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Related Transactions” means the transactions contemplated by the Related
Agreements.
“Removal Effective Date” is defined in Section 8.6.
 
24

 
“Required Deficiency Payment” means, for each Borrowing Base Deficiency Payment
Date occurring after a Borrowing Base Deficiency Determination Date in
accordance with the terms hereof, an amount equal to one-sixth of the Borrowing
Base Deficiency (plus accrued interest thereon) existing on the Borrowing Base
Deficiency Determination Date; provided, that if the amount of the Borrowing
Base Deficiency has increased after the Borrowing Base Deficiency Determination
Date then each remaining Required Deficiency Payment shall be increased to
substantially equal amounts sufficient to reduce to zero the Borrowing Base
Deficiency on or before the Final Borrowing Base Deficiency Payment Date (after
giving effect to the Required Deficiency Payment made on such date).
“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-⅔%) of
the Aggregate Maximum Credit Amount; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-⅔%) of the outstanding aggregate principal amount of the Loans or
participation interests in such Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 9.4(d)); provided that at
any time there are two or fewer Lenders, (a) the percent shall be one hundred
percent (100%), and (b) the Maximum Credit Amounts and the principal amount of
the Loans and participation interests in Letters of Credit of the Defaulting
Lenders shall be excluded from the determination of Required Lenders.
“Reserve Percentage” means, on any day with respect to each Eurodollar
Borrowing, the maximum reserve requirement as determined by the Administrative
Agent (including any basic, supplemental, marginal, emergency or similar
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements), expressed as a fraction, that would then apply
under Regulation D of the FRB with respect to “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) equal in amount to each
Lender’s Eurodollar Loan in such Borrowing, were such Lender to have any such
“Eurocurrency liabilities”. If such reserve requirement shall change after the
date hereof, the Reserve Percentage shall be automatically increased or
decreased, as the case may be, from time to time as of the effective time of
each such change in such reserve requirement.
“Reserve Report” means the Initial Reserve Report and a report, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth, as
of each December 31st or June 30th (or such other date in the event of an
Interim Redetermination) the oil and gas reserves attributable to the Oil and
Gas Properties of the Borrowers and the Subsidiaries, together with a projection
of the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date, consistent with SEC
reporting requirements at the time, together with a supplement indicating future
net income based upon the Administrative Agent’s usual and customary pricing
assumptions for oil and gas loans then in effect, in each case reflecting Hedge
Transactions in place with respect to such production.
“Resignation Effective Date” is defined in Section 8.6.
“Responsible Officer” means the chief executive officer, chief operating
officer, president or Financial Officer of the Borrowers.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property other than dividends payable solely in Equity
Interests of such Person) with respect to any Equity Interests in any Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, Redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in any
Borrower or any of its Subsidiaries.
“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, Inc.
“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any comprehensive (and not list-based) Sanctions.
“Sanctioned Person” means any Person who is a designated target of Sanctions or
is otherwise a subject of Sanctions (including, without limitation, as a result
of being (a) owned or controlled directly or indirectly by any Person that is a
designated target of Sanctions or (b) organized under the laws of, or a citizen
or resident of, any country that is subject to general or country-wide
Sanctions).
 
25

 
“Sanctions” means economic or financial sanctions, trade embargoes or similar
measures enacted, administered or enforced by any of the following (or by any
agency of any of the following): (a) the United Nations; (b) the United States
of America; (c) the United Kingdom; or (d) the European Union or any present or
future member state thereof.
“Scheduled Redetermination” has the meaning assigned such term in Section
2.4(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.4(d).
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Hedge Intercreditor Agreement” means an Intercreditor Agreement for
Secured Party Hedge Transaction substantially in the form attached hereto as
Exhibit I among the Borrowers, the Administrative Agent and an Approved
Counterparty that is a party to a Secured Party Hedge Transaction.
“Secured Hedge Party” means any Person who, at the time of entry into the
applicable Hedge Transaction, (i) was an Existing Yuma Lender or an Affiliate of
an Existing Yuma Lender, (ii) is then a Lender or an Affiliate of a Lender, or
(iii) is otherwise an Approved Counterparty and is (or concurrently therewith
becomes) a party to a Secured Hedge Intercreditor Agreement.
“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of any Loan Party under any Secured Party Hedge Transaction or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Notwithstanding the foregoing,
Excluded Hedge Obligations shall not be a Secured Obligation of any Guarantor
that is not a Qualified ECP Guarantor.
“Secured Parties” means the Administrative Agent, each Lender, each Lender or
Affiliate thereof party to a Lender Provided Financial Service Product and each
Lender or Affiliate thereof party to a Secured Party Hedge Transaction.
“Secured Party Hedge Transaction” means any Hedge Transaction between a Loan
Party and a counterparty that at the time such Hedge Transaction is entered into
is a Secured Hedge Party; provided that, for the avoidance of doubt, the term
“Secured Party Hedge Transaction” shall not include any Hedge Transaction
entered into after the time that such counterparty ceases to be a Secured Hedge
Party.
“Security Documents” means the Guarantee and Collateral Agreement, the
Mortgages, each Control Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Secured Obligations.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Yuma Energy and its Subsidiaries as of that date
determined in accordance with GAAP.
“SocGen” is defined in the preamble.
“Subsidiary” means, with respect to any Person at any time, any other Person the
accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as well as any other Person (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, by such Person or (b) that is, as of such date, otherwise
Controlled by such Person. Unless the context otherwise specifically requires,
the term “Subsidiary” shall refer to a Subsidiary of Yuma Energy.
 
26

 
“Subsidiary Guarantor” means any Subsidiary that guarantees the Secured
Obligations (including pursuant to Section 4.1 and Section 5.9).
“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the first date on or before which all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted and without regard to whether any obligations remain outstanding under
any Secured Party Hedge Transaction or Lender Provided Financial Service
Product) have been indefeasibly paid in full in cash, all Letters of Credit have
been terminated or expired (or been Cash Collateralized), and all Commitments
shall have terminated.
“Total Debt” means, at any date, all Indebtedness of Yuma Energy and its
Subsidiaries, determined on a consolidated basis, excluding Indebtedness of the
type described in clauses (e) and (l) of the definition of “Indebtedness”.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, the grant by any Loan Party of
the Liens granted by it pursuant to the Loan Documents to which it is a party,
and the perfection or maintenance of the Liens created under the Loan Documents
to which it is a party.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.
“U.S. Tax Compliance Certificate” is defined in Section 2.17(g).
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by a Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries or (b) if permitted by this
Agreement, any Subsidiary that is organized in a foreign jurisdiction and is
required by the applicable laws and regulations of such foreign jurisdiction to
be partially owned by the government of such foreign jurisdiction or individual
or corporate citizens of such foreign jurisdiction, provided that a Borrower,
directly or indirectly, owns the remaining Equity Interests in such Subsidiary
and, by contract or otherwise, controls the management and business of such
Subsidiary and derives economic benefits of ownership of such Subsidiary to
substantially the same extent as if such Subsidiary were a Wholly-Owned
Subsidiary.
 
27

 
“Wholly-Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of a Borrower.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yuma E&P” is defined in the preamble.
“Yuma Energy” is defined in the preamble.
“Yuma Energy Common Stock” means the common stock, no par value per share, of
Yuma Energy.
“Yuma Energy Holders” means Sam L. Banks, Red Mountain Capital Partners LLC,
Davis Petroleum Investment, LLC, and Sankaty Davis LLC, and each of their
Affiliates.
SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.3 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.4 Accounting Terms and Determinations; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrowing Agent notifies the Administrative Agent that the
Borrowing Agent, on behalf of any Borrower, requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrowing Agent that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
SECTION 1.5 Oil and Gas Definitions. For purposes of this Agreement and the
other Loan Documents, the terms “proved reserves,” “proved developed reserves,”
“proved undeveloped reserves,” “proved developed nonproducing reserves” and
“proved developed producing reserves,” have the meaning given such terms from
time to time and at the time in question by the Society of Petroleum Engineers
of the American Institute of Mining Engineers.
 
28

 
SECTION 1.6 Time of Day. Unless otherwise specified, all references herein to
time of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.7 Amendment and Restatement; Allocation of Loans at the Effective
Date.
(a) The parties hereto agree that on the Effective Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto:
(i) each of the Existing Yuma Agreement and the Existing Davis Agreement shall
be deemed to be amended and restated in its entirety in the form of this
Agreement;
(ii) the Loans shall serve to extend, renew, rearrange and continue, but not to
extinguish or novate, the loans under the Existing Yuma Agreement (the “Existing
Yuma Loans”) and the loans under the Existing Davis Agreement and the
corresponding promissory notes (if any);
(iii) the Borrower hereby agrees that, upon the effectiveness of this Agreement,
the Existing Yuma Loans outstanding under the Existing Yuma Agreement, and all
accrued and unpaid interest thereon (if any), and the loans under the Existing
Davis Agreement, and all accrued and unpaid interest thereon (if any), shall be
deemed to be outstanding under and payable by this Agreement;
(iv) the Liens in favor of Administrative Agent securing payment of the Existing
Yuma Loans and certain other obligations, including Liens assigned to the
Administrative Agent pursuant to the Assignment Agreement securing among other
things the loans under the Existing Davis Agreement, shall remain in full force
and effect with respect to the Secured Obligations and are hereby reaffirmed in
accordance with the Security Documents; and
(v) the parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Yuma Loans and other existing obligations under the Existing
Yuma Agreement or the loans under the Existing Davis Agreement and that all such
Existing Yuma Loans and other existing obligations and loans under the Existing
Davis Agreement, are in all respects continued and outstanding as Obligations
under this Agreement with only the terms being modified from and after the
Effective Date as provided in this Agreement and the other Loan Documents.
(b) To facilitate the allocation described in Section 1.7(a), on the Effective
Date, (i) each Lender shall be deemed to have funded, in accordance with the
requirements of Section 2.6(a), its respective Loans to the extent of its
Existing Yuma Loans and Loans under the Existing Davis Agreement and shall not
be required to wire transfer funds in such amounts as provided in such Section;
(ii) each Lender shall fund, in accordance with the requirements of
Section 2.6(a), the applicable Loans (in accordance with its Applicable
Percentages) pursuant to the terms of this Agreement to the extent that the
Loans to be made on the Effective Date pursuant to such Lender’s Commitments
exceed its Existing Yuma Loans.
ARTICLE II

The Credits
SECTION 2.1 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Credit Exposure exceeding such Lender’s Commitment then in effect
by making immediately available funds available to the Administrative Agent’s
designated account, not later than 1:00 p.m. Within the foregoing limits and
subject to the terms and conditions set forth herein, each Borrower may borrow,
prepay and reborrow Loans.
 
29

 
SECTION 2.2 Loans and Borrowings.    Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.
(i) Subject to Section 2.13, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans as the Borrowing Agent may request in accordance
with this Agreement. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of any Borrower to repay such Loan in accordance with the terms of this
Agreement.
(ii) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each Base Rate Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 and not less than $100,000; provided that a Base Rate
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments then in effect or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.5(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five (5) Eurodollar
Borrowings outstanding.
(iii) Notwithstanding any other provision of this Agreement, the Borrowing Agent
shall not be entitled to request, or to elect to convert or continue any
Borrowing as, a Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
SECTION 2.3 Requests for Borrowings. To request a Borrowing, the Borrowing Agent
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m. three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 11:00 a.m. on the date of the proposed Borrowing;
provided that no such notice shall be required for any deemed request for a Base
Rate Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or (if
arrangements for doing so have been approved by the Administrative Agent)
electronic communication to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrowing Agent. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.2:
(A) the aggregate amount of the requested Borrowing;
(B) the date of such Borrowing, which shall be a Business Day;
(C) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(D) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(E) the amount of the then effective Borrowing Base, the current total Credit
Exposures (without regard to the requested Borrowing) and the pro forma total
Credit Exposures (giving effect to the requested Borrowing); and
(F) the location and number of the appropriate Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.6.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrowing Agent
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing. Each Borrowing Request shall constitute a representation
that the amount of the requested Borrowing shall not cause the total Credit
Exposures to exceed the total Commitments (i.e., the lesser of the Aggregate
Maximum Credit Amount and the then effective Borrowing Base).
 
30

 
SECTION 2.4 Borrowing Base.
(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the initial Redetermination Date, the amount of the Borrowing
Base shall be $44,000,000. Notwithstanding the foregoing, the Borrowing Base may
be subject to further adjustments from time to time pursuant to this Section
2.4.
(b) Scheduled and Interim Redeterminations.
(i) The Borrowing Base shall be redetermined semi-annually in accordance with
this Section 2.4 (a “Scheduled Redetermination”), and, subject to
Section 2.4(d), such redetermined amount shall become effective and applicable
to the Borrowers, the Agents, each Issuing Bank and the Lenders on or around
April 1st and October 1st of each year; provided, however, the first
redetermination shall be on or around January 1, 2017.
(ii) In addition, the Borrowing Agent may, by notifying the Administrative Agent
thereof, and the Administrative Agent may, at the direction of the Required
Lenders, by notifying the Borrowing Agent thereof, one time each during each six
month period, elect to cause the Borrowing Base to be redetermined between
Scheduled Redeterminations in accordance with this Section 2.4.
(c) Scheduled and Interim Redetermination Procedure.
(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrowing
Agent to the Administrative Agent, in the case of a Scheduled Redetermination,
pursuant to Section 5.14(a) and (c), and, in the case of an Interim
Redetermination, pursuant to Section 5.14(b) and (c), and (B) such other
reports, data and supplemental information, including, the information provided
pursuant to Section 5.14(c), as may, from time to time, be reasonably requested
by the Required Lenders (the Reserve Report, such certificate and such other
reports, data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall propose a new Borrowing Base or a reaffirmation of the
existing Borrowing Base (the “Proposed Borrowing Base”) based upon such
information and such other information (including, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Indebtedness) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time.
(ii) The Administrative Agent shall notify the Borrowing Agent and the Lenders
of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrowing Agent pursuant to Section 5.14(a) and (c) in a timely and complete
manner, then on or before the March 15th and September 15th of such year
following the date of delivery (or in the case of the first Scheduled
Redetermination, on or before December 1, 2016) or (2) if the Administrative
Agent shall not have received the Engineering Reports required to be delivered
by the Borrowing Agent pursuant to Section 5.14(a) and (c) in a timely and
complete manner, then promptly after the Administrative Agent has received
complete Engineering Reports from the Borrowing Agent and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.4(c)(i); and
 
31

 
(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
(iii) Subject to Section 2.22(a)(i) and Section 9.2 with respect to any
Defaulting Lender, any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all the
Lenders (other than any Defaulting Lenders) as provided in this
Section 2.4(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Required Lenders as provided in this Section 2.4(c)(iii).
Upon receipt of the Proposed Borrowing Base Notice, each Lender shall have
fifteen (15) Business Days to agree with the Proposed Borrowing Base or disagree
with the Proposed Borrowing Base by proposing an alternate Borrowing Base. If at
the end of such fifteen (15) Business Days, any Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be (x) with respect to any Proposed Borrowing Base that would
increase the Borrowing Base then in effect, a rejection of such Proposed
Borrowing Base, and (y) with respect to any Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect, an approval of such
Proposed Borrowing Base. If, at the end of such 15-Business Day period, all the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.4(d). If, however, at the end of such 15-Business
Day period, all the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest amount then acceptable to a
number of Lenders sufficient to constitute all the Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of an amount that would decrease or
maintain the Borrowing Base, then in effect, for purposes of this Section 2.4
and such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.4(d).
(iv) In the event that the Borrowing Agent does not furnish to the
Administrative Agent and the Lenders the Reserve Reports, or other information
specified in clauses (i) and (ii) above by the date specified therein, the
Administrative Agent and the Lenders may nonetheless redetermine the Borrowing
Base and re-designate the Borrowing Base from time to time thereafter in their
sole discretion until the Administrative Agent and the Lenders receive the
relevant Reserve Reports, or other information, as applicable, whereupon the
Administrative Agent and the Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section 2.4.
(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by the Required
Lenders or all Lenders, as applicable, pursuant to Section 2.4(c)(iii) or (iv),
the Administrative Agent shall notify the Borrowing Agent and the Lenders (the
“New Borrowing Base Notice”), and such amount (or amounts, as applicable) shall
become the new Borrowing Base, effective and applicable to the Borrowers, the
Agents, each Issuing Bank and the Lenders:
(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrowing Agent pursuant to Section 5.14(a) and (c) in a timely and complete
manner, then on or around the April 1st or October 1st, as applicable, following
such notice (or in the case of the first Scheduled Redetermination, on or around
January 1, 2017), or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrowing Agent pursuant to
Section 5.14(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment, to the extent applicable, under Section 2.4(f), (g) or (h),
whichever occurs first.
 
32

 
(e) Lenders’ Sole Discretion. The Lenders shall have no obligation to determine
the Borrowing Base at any particular amount, either in relation to the Aggregate
Maximum Credit Amount or otherwise. Furthermore, each Borrower acknowledges that
the Lenders have no obligation to increase the Borrowing Base and that any
increase in the Borrowing Base is in each Lender’s sole discretion and subject
to the individual credit approval processes of each of the Lenders, which
processes shall be conducted in good faith and based upon such information and
such other information (including, the status of title information with respect
to the Oil and Gas Properties as described in the Engineering Reports, the
existence of any other Indebtedness, the financial condition of the Loan
Parties, the economic effect of the Borrowers’ and their Subsidiaries’ Hedge
Transactions then in effect, commodity price assumptions, projections of
production, operating expenses, general and administrative expenses, capital
costs, working capital requirements, liquidity evaluations, dividend payments,
environmental costs, legal costs, and such other credit factors) as such Lender
deems appropriate in its sole discretion and consistent with its normal oil and
gas lending criteria as it exists at the particular time.
(f) Reduction of Borrowing Base upon Disposition of Oil and Gas Properties or
Hedge Liquidations. In addition to any other redeterminations of or adjustments
to the Borrowing Base provided for herein, if at any time the aggregate
Borrowing Base Value of Oil and Gas Properties Disposed of (including by means
of a Disposition of Equity Interests of a Subsidiary) pursuant to Section 6.5(d)
and the Hedge Termination Value of all Hedge Liquidations pursuant to
Section 6.19, during any period between two successive Scheduled Redetermination
Dates (or, if prior to the first Scheduled Redetermination Date, during the
period from the Effective Date until the first Schedule Redetermination Date)
exceeds five percent (5%) of the Borrowing Base then in effect (and after giving
effect to any other Hedge Transactions entered into by any Borrower
contemporaneously with such Hedge Liquidations), then the Borrowing Base shall
be automatically reduced by an amount equal to the Borrowing Base Value of all
such Oil and Gas Properties Disposed of and Hedge Liquidations, and, in each
case, the Borrowing Base as so reduced shall become the new Borrowing Base
immediately upon such Disposition or Hedge Liquidation (as applicable) effective
and applicable to the Borrowers, the Agents, each Issuing Bank and the Lenders
until the next redetermination or other adjustment of the Borrowing Base
pursuant to this Agreement. Upon any such reduction, the Administrative Agent
shall promptly deliver a notice thereof to the Borrowing Agent and the Lenders.
(g) Reduction of Borrowing Base Associated with Title Defects or Exceptions. If
at any time any Borrower does not satisfy the title requirements of
Section 5.15, then the Administrative Agent may redetermine the Borrowing Base
pursuant to Section 5.15(c), and the Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon such redetermination, effective and
applicable to each Borrower, the Agents, each Issuing Bank and the Lenders until
the next redetermination or adjustment of the Borrowing Base pursuant to this
Agreement. Upon any such redetermination, the Administrative Agent shall
promptly deliver a New Borrowing Base Notice to the Borrowing Agent and the
Lenders.
(h) Borrowers’ Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrowing Agent may provide
written notice to the Administrative Agent and the Lenders that specifies that
for the period from the effective date of the new Borrowing Base notice until
the next succeeding Scheduled Redetermination Date, the Borrowing Base will be a
lesser amount than the amount set forth in such New Borrowing Base Notice,
whereupon such specified lesser amount will become the new Borrowing Base;
provided that the Borrowing Agent shall not request that the Borrowing Base be
reduced to a level that would result in a Borrowing Base Deficiency. The
Borrowing Agent’s notice under this Section 2.4(h) shall be irrevocable, but
without prejudice to its rights to initiate Interim Redeterminations.
SECTION 2.5 Letters of Credit. General. Subject to the terms and conditions set
forth herein, each Issuing Bank agrees, in reliance upon the agreements of the
Lenders set forth in this Section, (i) from time to time on any Business Day on
and after the Effective Date and prior to the date that is five (5) Business
Days prior to the Maturity Date, to issue Letters of Credit, in forms reasonably
acceptable to the Administrative Agent and such Issuing Bank, for the account of
any Borrower and for the benefit of such Borrower or any of its Subsidiaries and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.5(b) and (ii) to honor drawings under the Letters of Credit; provided
that no Issuing Bank shall be obligated to issue any Letter of Credit or to
amend or extend any Letter of Credit if, after giving effect thereto, (x) the
total Credit Exposures would exceed the total Commitments then in effect or (y)
the LC Exposure would exceed the LC Sublimit. Letters of Credit shall constitute
utilization of the Commitments. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any LC
Application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Each notice shall constitute a
representation that after giving effect to the requested issuance, amendment,
renewal or extension, as applicable, (i) the LC Exposure shall not exceed the LC
Sublimit and (ii) the total Credit Exposures shall not exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amount and the
then effective Borrowing Base).
(a) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit), the Borrowing Agent, on behalf of any Borrower, shall hand
deliver or telecopy (or if arrangements for doing so have been approved the
Administrative Agent and by the applicable Issuing Bank, notify by electronic
communication) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying (i) the date of issuance,
amendment or extension (which shall be a Business Day), (ii) the date on which
such Letter of Credit is to expire (which shall comply with clause (c) of this
Section), (iii) the amount of such Letter of Credit, (iv) the name and address
of the beneficiary thereof, (v) specifying the amount of the then effective
Borrowing Base, the current total Credit Exposures (without regard to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit) and the pro forma total Credit Exposures
(giving effect to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and (vi) such other
information as shall be necessary to prepare, amend or extend such Letter of
Credit. The form of any requested Letter of Credit or any requested amendment or
extension of a Letter of Credit shall be reasonably acceptable to the applicable
Issuing Bank. No Issuing Bank shall be obligated to issue any Letter of Credit
(i) in violation of any Applicable Law or policy of such Issuing Bank or any
Lender, (ii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, (iii) if such Letter of Credit is to be
denominated in a currency other than Dollars or (iv) if such Letter of Credit
contains any provision for automatic reinstatement of the stated amount after
any drawing thereunder. If requested by the applicable Issuing Bank, the
Borrowing Agent, on behalf of the applicable Borrower, also shall submit an LC
Application in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit, the applicable Borrower shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension (i) the LC Exposure shall not exceed the LC Sublimit,
(ii) the total Credit Exposures shall not exceed the total Commitments then in
effect and (iii) the other conditions thereto set forth in this Agreement are
met. No Issuing Bank shall be under any obligation to amend or extend any Letter
of Credit if (i) such Issuing Bank would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof or (ii)
the beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.
 
33

 
(b) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is five (5) Business Days
prior to the Maturity Date; provided that any Letter of Credit may, with the
consent of the applicable Issuing Bank, be automatically extendable for
successive one-year periods (which shall in no event extend beyond the date
referred to in the foregoing clause (ii)).
(c) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
clause (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Lender agrees that its
obligation to acquire participations pursuant to this Section 2.5(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment or extension of any Letter
of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(d) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon on the date that such LC Disbursement is
made, if the Borrowing Agent shall have received notice of such LC Disbursement
prior to 10:00 a.m. on such date, or, if such notice has not been received by
the Borrowing Agent prior to such time on such date, then not later than 12:00
noon on (i) the Business Day that the Borrowing Agent receives such notice, if
such notice is received prior to 10:00 a.m. on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrowing Agent receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, if such LC Disbursement is not less than $50,000, the
Borrowing Agent, on behalf of any Borrower, shall, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with a Base Rate Borrowing in an equivalent amount and, to
the extent so financed, the applicable Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Base Rate Borrowing.
If any Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.6 with respect to Loans
made by such Lender (and Section 2.6 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrowers pursuant to this Section 2.5(e), the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this Section 2.5(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this Section 2.5(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Loans as contemplated above) shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such LC Disbursement.
 
34

 
(e) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of recoupment or setoff against, any Borrower’s Obligations
hereunder. None of the Administrative Agent, the Lenders or any Issuing Bank, or
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any
circumstance referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to indirect, special, punitive, consequential or exemplary damages,
claims in respect of which are hereby waived by each Borrower to the extent
permitted by Applicable Law) suffered by the Borrowers that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as determined
in a final and non-appealable judgment by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties hereto expressly agree that the applicable
Issuing Bank may, in its sole discretion, either accept documents that appear on
their face to be in substantial compliance with the terms of the related Letter
of Credit, without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit, and such Issuing Bank shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(f) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrowing Agent by telephone (confirmed
by telecopy or, if arrangements for doing so have been approved by the
Administrative Agent, electronic communication) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.
 
35

 
(g) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if any
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this clause (h) shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(h) Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time
by written agreement among the Borrowing Agent, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b)(ii). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowing Agent receives notice from
the Administrative Agent or the Majority Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposures representing greater than
fifty percent (50.0%) of the aggregate LC Exposure) demanding the deposit of
cash collateral pursuant to this clause (j), the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Banks and the Lenders, an amount in cash
equal to 103% of the LC Exposure as of such date; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in Section 7.1(h) or (i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral to secure the Secured
Obligations, free and clear of all other Liens. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such cash collateral account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at each Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such cash collateral account. Moneys in
such cash collateral account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposures representing greater than fifty percent
(50.0%) of the aggregate LC Exposure), shall be applied to satisfy other
Obligations. If any Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the applicable
Borrower within three Business Days after all Events of Default have been cured
or waived. Following the Termination Date, the balance, if any, in such cash
collateral account shall be returned to the applicable Borrower (or such other
Person as may be lawfully entitled thereto).
(j) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrowing Agent, on behalf of any Borrower, when
a Letter of Credit is issued, (i) the rules of ISP98 shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
 
36

 
(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the benefit of, a Subsidiary, each Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of any Subsidiary inures to the benefit of the
Borrowers, and that each Borrower’s business derives substantial benefits from
the business of such Subsidiary.
SECTION 2.6 Funding of Borrowings. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m. to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account of the Borrowing
Agent maintained with the Administrative Agent and designated by the Borrowing
Agent in the applicable Borrowing Request; provided that Base Rate Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.5(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of each Borrower,
the interest rate applicable to Base Rate Loans of the applicable Class. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. If the applicable
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the applicable Borrower the amount of such interest paid by the applicable
Borrower for such period. Any payment by any Borrower shall be without prejudice
to any claim any Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.
SECTION 2.7 Interest Elections. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or as otherwise specified in Section 2.3. Thereafter, the Borrowing
Agent, on the behalf of any Borrower, may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrowing Agent may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
 
37

 
(a) To make an election pursuant to this Section, the Borrowing Agent shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if the Borrowing Agent
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy (or, if arrangements for doing so have been approved by the
Administrative Agent, electronic communication) to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrowing Agent.
(b) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowing Agent shall be deemed to have
selected an Interest Period of one month’s duration.
(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d) If the Borrowing Agent fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, (i) if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Lenders, so notifies the Borrowing Agent, then, so long
as an Event of Default is continuing (A) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (B) unless repaid, each
Eurodollar Borrowing shall become a Base Rate Borrowing at the end of the
Interest Period applicable thereto and (ii) if a Borrowing Base Deficiency
exists: (A) outstanding Borrowings may not be converted or continued as
Eurodollar Borrowings to Base Rate Borrowings unless, after giving effect
thereto and to the conversion or continuation of Borrowings to Base Rate
Borrowings, there are Base Rate Borrowings in an amount no less than the amount
of such Borrowing Base Deficiency and (B) unless sooner repaid, any Eurodollar
Borrowing in excess of the Borrowing Base shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.8 Termination and Reduction of Aggregate Maximum Credit Amount.
(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amount or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.
 
38

 
(b) Optional Termination and Reduction of Aggregate Credit Amounts. The
Borrowing Agent, on behalf of any Borrower, may at any time terminate, or from
time to time reduce, the Aggregate Maximum Credit Amount; provided that (A) each
reduction of the Aggregate Maximum Credit Amount shall be in an amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 and (B) the
Borrowing Agent shall not terminate or reduce the Aggregate Maximum Credit
Amount if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10(c), the total Credit Exposures would exceed the
total Commitments.
(c) Notice of Optional Termination or Reduction. The Borrowing Agent shall
notify the Administrative Agent of any election to reduce or terminate the
Aggregate Maximum Credit Amount under clause (b) of this Section at least three
Business Days prior to the effective date of such reduction or termination,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrowing Agent pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Aggregate Maximum Credit Amount delivered by the Borrowing Agent may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowing Agent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any reduction or termination of the Aggregate
Maximum Credit Amount shall be permanent.
(d) Mandatory Reduction of Aggregate Maximum Credit Amount. If any reduction in
the Borrowing Base pursuant to Section 2.4 would result in the Borrowing Base
being less than the Aggregate Maximum Credit Amount, the Aggregate Maximum
Credit Amount shall be automatically and permanently reduced, without premium or
penalty, contemporaneously with such reduction in the Borrowing Base so that the
Aggregate Maximum Credit Amount equals the Borrowing Base as reduced.
Concurrently with, and effective on, the Redetermination Date applicable to such
Borrowing Base reduction, (i) Schedule 1.1(a) and the Register shall each be
amended to reflect the decrease in the Aggregate Maximum Credit Amount and the
Commitment of each Lender and (ii) the Administrative Agent shall promptly
distribute to the Borrowing Agent, the Administrative Agent, the Issuing Bank
and each Lender the revised Schedule 1.1(a).
(e) Ratable Reduction. Each reduction in the Aggregate Maximum Credit Amount
shall be made ratably among the Lenders in accordance with their respective
applicable Aggregate Maximum Credit Amount.
SECTION 2.9 Repayment of Loans; Evidence of Debt. Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then-unpaid principal amount of each Loan on the Maturity Date.
(a) Each Lender shall maintain, in accordance with its usual practice, an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b) The Administrative Agent shall maintain a Register pursuant to
Section 9.4(c) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder and any promissory note evidencing such Loan,
the Type thereof and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(c) The entries made in the Register and the accounts maintained pursuant to
clause (b) or (c) of this Section shall be prima facie evidence of the existence
and amounts of the Obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Obligations in accordance with the terms of this Agreement.
(d) Any Lender may request that Loans made by it be evidenced by a promissory
note (each, a “Note”) in the form of Exhibit A. In such event, each Borrower
shall prepare, execute and deliver to such Lender a Note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.4) be
represented by one or more Notes payable to the order of the payee named
therein.
 
39

 
SECTION 2.10 Prepayment of Loans.
(a) Optional Prepayments. The Borrowing Agent, on behalf of each Borrower, shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with clause (b) of this
Section.
(b) Notice and Terms of Optional Prepayment. The Borrowing Agent shall notify
the Administrative Agent by telephone (confirmed by telecopy or, if arrangements
for doing so have been approved by the Administrative Agent, electronic
communication) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m. three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 11:00 a.m. one (1) Business Day before the date of
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Aggregate Maximum Credit Amount as
contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing under Section 2.10(a) shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.2. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12. If a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrowing
Agent shall also pay any amounts owing pursuant to Section 2.16.
(c) Mandatory Prepayments.
(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amount pursuant to Section 2.8, the total Credit Exposures
exceeds the total Commitments, then the Borrowing Agent, on behalf of each
Borrower, shall (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.5(j).
(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.4(b) at any time, if the total Credit
Exposures exceeds the redetermined or adjusted Borrowing Base, then within ten
(10) Business Days of receipt of notice from the Administrative Agent that a
Borrowing Base Deficiency then exists, then Borrowing Agent must (A) notify the
Administrative Agent that it shall make a mandatory prepayment equal to the
amount of the Borrowing Base Deficiency within thirty (30) days from and after
receipt by the Borrowing Agent of notice of the Borrowing Base Deficiency or
elect to make payments at least equal to the Required Deficiency Payment on each
Borrowing Base Deficiency Payment Date, (B) notify the Administrative Agent that
it shall execute and deliver, or cause one or more Subsidiaries to execute and
deliver, to the Administrative Agent within thirty (30) days from and after
receipt by the Borrowing Agent of notice of the Borrowing Base Deficiency,
supplemental or additional Security Documents, in form and substance reasonably
satisfactory to the Administrative Agent securing payment of the Obligations and
covering other Properties of such Borrower or such Subsidiaries, as applicable,
including additional Oil and Gas Properties directly owned by such Borrower or
such Subsidiaries that are not then covered by any Security Document and that
are of a type and nature satisfactory to the Administrative Agent, and having a
value (as determined by the Administrative Agent and the Lenders in their sole
discretion), in addition to other Oil and Gas Properties already subject to a
Mortgage, in an amount at least equal to the Borrowing Base Deficiency;
provided, that if the Borrowing Agent shall elect to execute and deliver (or
cause one or more Subsidiaries to execute and deliver) supplemental or
additional Security Documents to the Administrative Agent pursuant to subclause
(B) of this Section 2.10(c)(ii), it shall provide concurrently within such
thirty (30) day period to the Administrative Agent descriptions of the
additional assets to be mortgaged or pledged thereby (together with current
valuations, engineering reports, title evidence or opinions applicable thereto
and other documents (including opinions of counsel) reasonably requested by the
Administrative Agent, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent) or (C) notify the Administrative Agent
that the Borrowing Agent will implement a combination of the actions described
in the foregoing subclauses (A) and (B) that are acceptable to the
Administrative Agent (and thereafter implement such actions in accordance with
subclauses (A) and (B)); and further provided that if the Administrative Agent
has not received within such ten (10) Business Day period the required notice
from the Borrowing Agent that such Borrower shall take the actions described in
subclause (B) within such thirty (30) day period, then without any necessity for
notice to the Borrowing Agent or any other Person, such Borrower shall be deemed
to have elected to make mandatory prepayments equal to at least the Required
Deficiency Payment for each Borrowing Base Deficiency Payment Date.
Notwithstanding the foregoing, all payments required to be made pursuant to this
Section 2.10(c)(ii) must be made on or prior to the Termination Date.
 
40

 
(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.4(f) or
(g), if the total Credit Exposures exceed the Borrowing Base as adjusted, then
the Borrowers shall (A) prepay the Borrowings in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.5(j). The Borrowers shall be obligated to
make such prepayment and/or deposit of cash collateral on the date of such
Disposition or Hedge Liquidation; provided that all payments required to be made
pursuant to this Section 2.10(c)(iii) must be made on or prior to the Maturity
Date.
(iv) If, as of any Business Day, the Consolidated Cash Balance exceeds
$5,000,000, the Borrowers shall make a mandatory prepayment of outstanding
principal of the Loans in an amount equal to such excess on the next succeeding
Business Day, which prepayment shall be applied pro rata among Loans
constituting Base Rate Loans, if any, until repaid in full, then to Loans
constituting LIBO Rate Loans having the same Interest Period, beginning with the
LIBO Rate Loans having the shortest remaining Interest Period, of all Lenders
until all Loans have been paid in full and, if any amount of such proceeds
remains, deposit Cash Collateral with the Administrative Agent as security for
the Letter of Credit Exposure in accordance with Section 2.5(j); provided,
however, that no such prepayment shall be required in connection with the
existence of any such excess if a Responsible Officer of the Borrowing Agent
delivers a certificate to the Administrative Agent on or prior to the date a
prepayment would otherwise be required under this Section 2.10(c)(iv) certifying
that such excess will be applied (and not retained by any Borrower or any
Subsidiary) within three (3) Business Days thereafter for a purpose that is not
prohibited by the Credit Agreement (and agreeing and covenanting that, if not so
used, such excess will be repaid in accordance with this Section 2.10(c)(iv) on
the next Business Day).
SECTION 2.11 Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.
(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure (provided that this clause (i) is subject to Section 2.12(c)) and (ii)
to each applicable Issuing Bank a fronting fee, which shall accrue at the rate
of 0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) allocable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the applicable Issuing Bank’s standard fees with respect to
the issuance, amendment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate, and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Banks pursuant to this Section
2.11(b) shall be payable within ten days after demand.
 
41

 
(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowing Agent and the Administrative Agent.
(d) All fees payable under this Section shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive absent manifest
error.
(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.
SECTION 2.12 Interest. The Loans comprising each Base Rate Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.
(a) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(b) Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, and including any payments in
respect of a Borrowing Base Deficiency under Section 2.10(c), or if an Event of
Default has occurred and is continuing, then, such overdue amount, in the case
of a failure to pay amounts when due, and at the option of the Majority Lenders,
all Loans outstanding, in the case of any other Event of Default, shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2%) plus the rate applicable to Base Rate Borrowings as provided in
Section 2.12(a), but in no event to exceed the Highest Lawful Rate, and
(ii) during any Borrowing Base Deficiency (after the expiration of the 30-day
period provided in Section 2.10(c)(ii)), all Loans outstanding at such time
shall bear interest, after as well as before judgment, at the rate then
applicable to such Loans, plus the Applicable Margin, if any, plus an additional
two percent (2%), but in no event to exceed the Highest Lawful Rate.
(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan upon termination of the Commitments; provided that
(i) interest accrued pursuant to clause (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Base Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and, in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.13 Alternate Rate of Interest. Notwithstanding any other provision of
this Agreement (other than Section 2.15), if prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
42

 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for an Interest Period with the duration of such
Interest Period; or
(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for an Interest Period with the duration of such Interest
Period;
then the Administrative Agent shall give notice thereof to the Borrowing Agent
and the Lenders by telephone, telecopy or (if arrangements for doing so have
been approved by the Administrative Agent) electronic communication as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrowing Agent and the Lenders that the circumstances giving rise to such
notice no longer exist, then (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing with an Interest Period having the duration of such
Interest Period shall be ineffective and (ii) if any Borrowing Request requests
a Eurodollar Borrowing with an Interest Period having the duration of such
Interest Period, such Borrowing shall be made as a Eurodollar Borrowing having
an Interest Period with the shortest available duration described in the
definition of “Interest Period” or, in the absence of any such available
duration, as a Base Rate Borrowing.
SECTION 2.14 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.14(e)) or
any Issuing Bank;
(ii) subject any Recipient to any Taxes (except to the extent such Taxes are
Indemnified Taxes for which relief is sought under Section 2.17, Taxes described
in clauses (b) through (d) of the definition of “Excluded Taxes” or Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or, in the case of any Change in Law with
respect to Taxes, any Loan) or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, Issuing Bank
or other Recipient, the Borrowers will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit, such Lender, or the Letters of
Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
 
43

 
(c) Certificates for Reimbursement. A certificate of a Lender, Issuing Bank or
other Recipient setting forth the amount or amounts necessary to compensate such
Lender, Issuing Bank or other Recipient or its holding company, as the case may
be, as specified in clause (a) or (b) of this Section and delivered to the
Borrowing Agent, shall be conclusive absent manifest error. The Borrowers shall
pay such Lender, Issuing Bank or other Recipient, as the case may be, the amount
shown as due on any such certificate within ten days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender, Issuing Bank
or other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, Issuing Bank’s or other Recipient’s right
to demand such compensation.
(e) Eurocurrency Liabilities. Each Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided the
Borrowing Agent shall have received at least ten days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.
SECTION 2.15 Change in Legality. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain, or convert any Loan into, a Eurodollar Loan, then, upon written notice
by such Lender to the Borrowing Agent and to the Administrative Agent, which
notice shall specify the extent of such unlawfulness (e.g., whether such
unlawfulness applies to Eurodollar Loans generally or only to Interest Periods
of a particular length):
(a) any request for the making or continuation of, or the conversion of Base
Rate Loans into, Eurodollar Loans shall, solely as to such Lender and to the
extent a Eurodollar Loan by such Lender would be (or during the applicable
Interest Period would become) unlawful, be disregarded and the Loan of such
Lender that would be part of the applicable Borrowing of Eurodollar Loans shall
be made as, converted to or continue to be maintained as a Base Rate Loan; and
(b) each outstanding Eurodollar Loan of such Lender shall, on the last day of
the Interest Period therefor (unless such Loan may be continued as a Eurodollar
Loan for the full duration of any requested new Interest Period without being
unlawful) or on such earlier date as such Lender shall specify is necessary
pursuant to the applicable Change in Law, convert to a Base Rate Loan.
SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.8(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowing Agent pursuant to
Section 2.20, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then-current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate that such Lender would bid
were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowing Agent and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof.
 
44

 
SECTION 2.17 Taxes.
(a) Issuing Bank; FATCA. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “Applicable Law” includes FATCA.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrowers shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c) Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.
(d) Indemnification by the Borrower. Each Borrower hereby indemnifies each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes have been levied, imposed
or assessed, and promptly upon notice by the Administrative Agent or any Lender,
the Borrowers shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority, provided that neither the Administrative
Agent nor any Lender shall be under any obligation to provide any such notice to
any Borrower. A certificate as to the amount of such payment or liability
delivered to the Borrowing Agent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. Each Borrower hereby
indemnifies the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount that a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required by
Section 2.17(e). Each Lender shall indemnify each Borrower, and shall make
payment in respect thereof, within ten days after demand therefor, for any
amount that any Borrower is required to pay to the Administrative Agent pursuant
to the immediately preceding sentence.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
 
45

 
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrowing Agent shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowing Agent and the Administrative Agent, at
the time or times reasonably requested by the Borrowing Agent or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowing Agent or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowing
Agent or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrowing Agent or
the Administrative Agent as will enable the Borrowing Agent or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(g)(ii)(A) and (ii)(B) and 2.17(h) below) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrowing Agent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
 
46

 
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9 and/or other certification documents
from each beneficial owner, as applicable; provided that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner; and
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowing
Agent or the Administrative Agent to determine the withholding or deduction
required to be made.
(h) Documentation Required by FATCA. If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrowing Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowing Agent or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrowing Agent or the Administrative Agent as may
be necessary for the Borrowing Agent and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(i) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of any Recipient, or have any obligation to pay to any
Recipient, any refund of Taxes withheld or deducted from funds paid for the
account of such Recipient, as the case may be. If any Recipient determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this clause (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (i), in no event will a
Recipient be required to pay any amount to an indemnifying party pursuant to
this clause (i) the payment of which would place such Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (i)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
 
47

 
(j) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(k) Updates. Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.17 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowing Agent and the Administrative Agent in writing of
its legal inability to do so.
SECTION 2.18 Payments Generally. Each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.16 or 2.17, or otherwise) prior to 11:00 a.m. on the date when due, in
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon and
fees with respect thereto. All such payments shall be made to the Administrative
Agent to such account as the Administrative Agent shall specify from time to
time by notice to the Borrowing Agent, except payments to be made directly to
any Issuing Bank as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.16, 2.17 and 9.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
SECTION 2.19 Pro-Rata Treatment; Sharing of Set-offs.
(a) If, at any time, insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment or other recovery in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact and (ii)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing to them;
provided that:
(x) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(y) the provisions of this Section 2.19 shall not be construed to apply to
(A) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.21, or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 2.19 shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.
 
48

 
(c) Unless the Administrative Agent shall have received notice from the
Borrowing Agent prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that any Borrower will not make such payment, the Administrative Agent
may assume that each Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if any
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(d) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 9.3(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section 9.3(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.3(c).
SECTION 2.20 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or delivers a notice described in Section 2.15,
or requires any Borrower to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrowing Agent) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce any amount
payable pursuant to Section 2.14 or 2.17, or illegality, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender (i) requests compensation under
Section 2.14, or if any Lender delivers a notice described in Section 2.15 or if
any Borrower is required to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.20(a) (each
such Lender, an “Increased Cost Lender”), or (ii) is a Defaulting Lender or a
Non-Consenting Lender, or (iii) does not give its consent or deemed consent to
any proposed increase in the Borrowing Base set forth in a Proposed Borrowing
Base Notice as to which the Required Lenders have given their consent or deemed
consent, then the Borrowing Agent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.4), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or Section 2.17) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i) the Borrowing Agent shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.4;
 
49

 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.16) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowing Agent (in the case of all other
amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv) in the case of any such assignment resulting from a notice of illegality
under Section 2.15, such assignment will eliminate such illegality;
(v) such assignment does not conflict with Applicable Law;
(vi) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;
(vii) in the case of any such assignment resulting from a Lender not giving its
consent to a proposed increase in the Borrowing Base as described in Section
2.20(b), the applicable assignee shall have consented to the proposed increase;
and
(viii) no Event of Default shall then exist.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, a Lender shall not be required to
make any such assignment or delegation if such Lender or any Affiliate thereof
has any outstanding Secured Party Hedge Transaction, unless on or prior thereto,
all such Secured Party Hedge Transactions have been terminated or novated to
another Person and such Lender (or its Affiliate) shall have received payment of
all amounts, if any, payable to it in connection with such termination or
novation. Each Lender and Issuing Bank hereby grants to the Administrative Agent
an irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender or Issuing Bank, as the case may
be, as assignor, any Assignment and Assumption necessary to effect any
assignment of such Lender’s or Issuing Bank’s interests hereunder in the
circumstances contemplated by this Section 2.20. Each Lender agrees that if the
Borrowing Agent exercises its option hereunder to cause an assignment by such
Lender as an Increased Cost Lender, Non-Consenting Lender or Defaulting Lender,
such Lender shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effect such assignment in
accordance with Section 9.4. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 9.4 on
behalf of an Increased Cost Lender, Non-Consenting Lender or Defaulting Lender
and any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.4.
SECTION 2.21 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), each Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposures with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Cash Collateral Amount.
(a) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for such
Defaulting Lender’s obligation to fund participations in respect of LC Exposure,
to be applied pursuant to clause (b) below. If, at any time, the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Banks as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Cash Collateral Amount, each Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the applicable Defaulting Lender).
 
50

 
(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that, to the extent that such Cash
Collateral was provided by any Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
SECTION 2.22 Defaulting Lenders.
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
Required Lenders or Majority Lenders, as applicable.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.8, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as the Borrowing
Agent may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent in its discretion, to be held in a
deposit account as Cash Collateral for release in such order as the
Administrative Agent shall determine in order to satisfy (x) such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, (y) the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.21, and (z) such Defaulting Lender’s
future indemnity obligations to the Administrative Agent under this Agreement;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Banks against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that, if (x) such payment is a payment of the principal amount of any
Loans or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made, or the related
Letters of Credit were issued, at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Exposure are held by the Lenders pro
rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto..
 
51

 
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B) Each Defaulting Lender shall be entitled to receive participation fees under
Section 2.11(b) with respect to its participation in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.21.
(C) With respect to any participation fees with respect to Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrowing Agent
shall have otherwise notified the Administrative Agent at such time, each
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) such reallocation does not cause the
aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, each Borrower shall, within one Business Day
following notice by the Administrative Agent, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Banks’ Fronting Exposure in accordance with the procedures set forth in Section
2.20.
(b) Defaulting Lender Cure. If the Borrowing Agent, on behalf of the Borrowers,
the Administrative Agent, and each Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustment will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
52

 
(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
SECTION 2.23 Disposition of Proceeds of Production. The Security Documents
contain an assignment by each Borrower and/or the Guarantors unto and in favor
of the Administrative Agent for the benefit of the Lenders of all of each
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto that may be produced from or allocated to the Mortgaged
Property. The Mortgages further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Mortgages, until the occurrence of an Event of Default, (a) the Administrative
Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the Borrowers and their respective
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to such
Borrower and/or such Subsidiaries.
ARTICLE III

Representations and Warranties
Each Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and the Lenders that:
SECTION 3.1 Organization; Powers. Each Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. No
Borrower nor any Subsidiary thereof is an EEA Financial Institution.
SECTION 3.2 Authorization; Enforceability. The Transactions are within the
powers of each Loan Party and have been duly authorized by all necessary action.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is a party
thereto and constitutes, or will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.3 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect other than (i) the recording and filing of
the Security Documents as required by this Agreement and (ii) those third party
approvals or consents that, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, (b)
will not violate any Applicable Law or the Organization Documents of any
Borrower or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary or their assets, or give
rise to a right thereunder to require any payment to be made by any Borrower or
any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of any Borrower or any Subsidiary (except for Liens under the
Security Documents).
 
53

 
SECTION 3.4 Financial Condition; No Material Adverse Effect. Each of Yuma Energy
and DPAC has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders’ equity and cash flows (i) as of and for
the fiscal year ended December 31, 2015, reported on (respectively) by Grant
Thornton, LLP, independent public accountants, PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2016, all as set forth in the
Merger Proxy Statement. Such financial statements present fairly in all material
respects the financial position and results of operations and cash flows of Yuma
Energy, Inc. and DPAC Petroleum Acquisition Corp., each as in existence prior to
the consummation of the Davis Merger Agreement, and their respective
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
(a) No Borrower or any Subsidiary has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
financial statements referred to in Section 3.4(a) or in the notes thereto. No
Material Adverse Effect has occurred since the date of the filing of the Merger
Proxy Statement with the SEC.
(b) All balance sheets, all statements of income and of cash flows, and all
other financial information of the Borrowers and their Subsidiaries furnished
pursuant to Section 5.1(a) and (b) have been and will for periods following the
Effective Date be prepared in accordance with GAAP consistently applied with the
financial statements referred to in Section 3.4(a), and do or will present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.
SECTION 3.5 Properties; Titles, Etc.
(a) Except (i) for the Oil and Gas Properties Disposed of as permitted by this
Agreement since the delivery of the most recently delivered Reserve Report, (ii)
leases that have expired in accordance with their terms, and (iii) properties
with title defects disclosed in writing to the Administrative Agent: (y) each
Borrower and their respective Subsidiaries has good and defensible title to the
Oil and Gas Properties evaluated in the most recently delivered Reserve Report
and good title to all its personal Properties, in each case, free and clear of
all Liens except Liens permitted by Section 6.3 and (z) after giving full effect
to the Permitted Encumbrances, any Borrower or the Subsidiary specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and,
except as otherwise provided by statute, law, regulation or the standard and
customary provisions of any applicable joint operating agreement, the ownership
of such Properties shall not in any material respect obligate such Borrower or
such Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
such Borrower’s or such Subsidiary’s net revenue interest in such Property.
(b) All material leases and agreements necessary for the conduct of the business
of each Borrower and its respective Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance that
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, that could reasonably be expected to
result in a Material Adverse Effect.
(c) The rights and Properties presently owned, leased or licensed by each
Borrower and its respective Subsidiaries including all easements and rights of
way, include all rights and Properties necessary to permit such Borrower and its
respective Subsidiaries to conduct their business in all material respects in
the same manner as its business has been conducted prior to the date hereof.
 
54

 
(d) All of the Properties of the Borrowers and their respective Subsidiaries
(other than the Oil and Gas Properties, which are addressed in Section 3.22)
that are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
(e) Each of the Borrowers and their respective Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents, domain names and other
intellectual Property material to its business, and the use thereof by such
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Borrower and its respective Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.6 Litigation and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowing
Agent, threatened against or affecting any Borrower or any Subsidiary (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, any other Loan Document or the
Transactions.
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Borrower or any Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, with respect to any real property owned
or leased by any Borrower or any of its Subsidiaries, (i) there has been no
release of Hazardous Materials at, from, or to the real property, including the
soils, surface waters, or ground waters thereof, and (ii) there are no
conditions at the real property that, with the passage of time, or giving of
notice, or both, would be reasonably likely to result in an Environmental
Liability.
(d) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.7 Compliance with Laws and Agreements.
(a) Each Borrower and its respective Subsidiaries is in compliance in all
material respects with all Applicable Law. Each Borrower and its respective
Subsidiaries is in compliance with all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the Transactions.
(b) No Borrower or any Subsidiary is in default nor has any event or
circumstance occurred that, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require a Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which any Borrower or any Subsidiary
or any of their Properties is bound.
 
55

 
SECTION 3.8 Investment Company Status; Other Laws. No Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or is subject to any other law restricting its
ability to incur Indebtedness.
SECTION 3.9 Taxes. Each Borrower and its respective Subsidiaries has timely
filed or caused to be filed all federal and other material Tax returns and
reports required to have been filed and has paid or caused to be paid all
federal and other material Taxes required to have been paid by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
such Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves.
SECTION 3.10 ERISA Compliance. Each Plan is in compliance in all material
respects with all applicable requirements of ERISA, the IRC and other Applicable
Law. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Each Borrower and each ERISA Affiliate has complied
with the Funding Rules with respect to each Pension Plan, and no waiver of the
minimum funding requirements under the Funding Rules has been applied for or
obtained. As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430 of the IRC) is 60% or
higher and no facts or circumstances exist that could reasonably be expected to
cause the funding target attainment percentage to drop below such threshold as
of the most recent valuation date.
SECTION 3.11 Insurance. Set forth on Schedule 3.11 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Effective Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). The properties of
each Borrower and its Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of any Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where applicable Borrower or the applicable Subsidiary operates.
SECTION 3.12 Margin Regulations. No Borrower or any Subsidiary is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock.
SECTION 3.13 Subsidiaries; Equity Interests. No Borrower has Subsidiaries other
than those specifically disclosed in Part I of Schedule 3.13, and any
Subsidiaries that are permitted to have been organized or acquired after the
Effective Date in accordance with Section 6.6 and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and, as of the Effective Date, are owned by a Loan Party in the
amounts specified on Part I of Schedule 3.13 free and clear of all Liens (other
than Liens under the Security Documents). No Borrower has equity investments in
any other Person other than those specifically disclosed in Part II of Schedule
3.13 or permitted to have been acquired after the Effective Date in accordance
with Section 6.6. All of the outstanding Equity Interests in each Borrower have
been validly issued, are fully paid and nonassessable and are owned by the
Borrowers in the amounts specified on Part III of Schedule 3.13 free and clear
of all Liens. All of the outstanding Equity Interests in the Yuma Energy have
been validly issued, and are fully paid and nonassessable.
SECTION 3.14 Anti-Money Laundering and Anti-Terrorism Finance Laws. To the
extent applicable, each Loan Party and each Subsidiary thereof is in compliance,
in all material respects, with anti-money laundering laws and anti-terrorism
finance laws including the Bank Secrecy Act and the PATRIOT Act (the
“Anti-Terrorism Laws”).
SECTION 3.15 Disclosure.
(a) Each Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrowers or any other Loan Party or Subsidiary thereof or any
of their respective authorized representatives to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. There are no statements or conclusions in any Reserve
Report or any projections delivered under Section 6.18 that are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report or any projections delivered
under Section 6.18 are necessarily based upon professional opinions, estimates
and projections and that the Borrowers and their respective Subsidiaries do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.
 
56

 
(b) All of the information provided by the Borrowers to any Lender or the
Administrative Agent under this Agreement is true and complete, and no Borrower
is aware of any information that, if it had been disclosed to any Lender, could
have altered the decision of any Lender to enter into this Agreement.
SECTION 3.16 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
holders of Secured Obligations, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of the
pledged Equity Interests described in the Guarantee and Collateral Agreement,
when the Administrative Agent obtains control of stock certificates representing
such pledged Equity Interests, and in the case of the Collateral described in
the Guarantee and Collateral Agreement, when financing statements and other
filings in appropriate form are or have been filed in the appropriate offices,
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof to the extent a security interest
can be perfected by filing or other action required thereunder as security for
the Secured Obligations, in each case prior and superior in right to any other
Person (except, in the case of Collateral other than pledged Equity Interests
with respect to which the Administrative Agent has control, Liens permitted by
Section 6.3).
(a) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the holders of Secured Obligations, a legal, valid and
enforceable Lien on the mortgaged properties described therein and proceeds
thereof, contains all remedies customarily afforded to a commercial lender in
the jurisdiction in which the applicable mortgaged property is located, and when
the Mortgages are or have been filed in the appropriate offices, each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such properties and the
proceeds thereof, as security for the Secured Obligations, in each case prior
and superior in right to any other Person (except for Liens permitted by Section
6.3).
SECTION 3.17 Solvency, etc. On the Effective Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each Borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.
SECTION 3.18 Burdensome Obligations. No Loan Party is a party to any agreement
or contract or subject to any restriction contained in its organizational
documents that could reasonably be expected to have a Material Adverse Effect.
SECTION 3.19 Labor Matters. Except as set forth on Schedule 3.19, no Loan Party
is subject to any labor or collective bargaining agreement. There are no
existing or threatened strikes, lockouts or other labor disputes involving any
Loan Party that singly or in the aggregate could reasonably be expected to have
a Material Adverse Effect. Hours worked by and payment made to employees of the
Loan Parties are not in violation of the Fair Labor Standards Act or any other
Applicable Law dealing with such matters.
 
57

 
SECTION 3.20 Related Agreements, etc.
(a) The Borrowing Agent has heretofore furnished the Administrative Agent a true
and correct copy of each Related Agreement.
(b) Each Loan Party and, to each Borrower’s knowledge, each other party to the
Related Agreements, has duly taken all necessary corporate, partnership or other
organizational action to authorize the execution, delivery and performance of
the Related Agreements and the consummation of the Related Transactions.
(c) The Related Transactions will comply with all applicable legal requirements,
and all necessary governmental, regulatory, creditor, shareholder, partner and
other material consents, approvals and exemptions required to be obtained by the
Loan Parties and, to each Borrower’s knowledge, each other party to the Related
Agreements in connection with the Related Transactions will be, prior to
consummation of the Related Transactions, duly obtained and will be in full
force and effect.
(d) The execution and delivery of the Related Agreements did not, and the
consummation of the Related Transactions will not, violate any Applicable Law
binding on any Loan Party or, to each Borrower’s knowledge, any other party to
the Related Agreements, or result in a breach of, or constitute a default under,
any agreement, indenture, instrument or other document, or any judgment, order
or decree, to which any Loan Party is a party or by which any Loan Party is
bound or, to each Borrower’s knowledge, to which any other party to the Related
Agreements is a party or by which any such party is bound.
(e) No statement or representation made in the Related Agreements by any Loan
Party or, to each Borrower’s knowledge, any other Person, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading.
SECTION 3.21 [Reserved].
SECTION 3.22 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Applicable Laws and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties.
Specifically, in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (1) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time), and (2)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) is deviated from the vertical more than the maximum
permitted by Applicable Laws, and such wells are, in fact, bottomed under and
are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties). The wells drilled in respect of Oil and Gas
Properties comprising proved developed producing reserves described in the most
recent Reserve Report (other than wells drilled in respect of such Oil and Gas
Properties comprising proved developed producing reserves that have been
subsequently Disposed of in accordance with the terms of this Agreement) are
capable of, and are presently, either producing Hydrocarbons in commercially
profitable quantities or in the process of being worked over or enhanced, and
the Loan Party that owns such Oil and Gas Properties comprising proved developed
producing reserves is currently receiving payments for its share of production,
with no funds in respect of any thereof being presently held in suspense, other
than any such funds being held in suspense pending delivery of appropriate
division orders. All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
any Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by any
Borrower or any of its Subsidiaries, in a manner consistent with each Borrower’s
or its Subsidiaries’ past practices (other than those the failure of which to
maintain in accordance with this Section 3.22 could not reasonably be expect to
have a Material Adverse Effect).
 
58

 
SECTION 3.23 Gas Imbalances, Prepayments. Except as set forth on Schedule 3.23
or on the most recent certificate delivered pursuant to Section 5.14(c), on a
net basis there are no gas imbalances, take or pay or other prepayments
(including pursuant to an Advance Payment Contract) that would require any
Borrower or any Subsidiary to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.
SECTION 3.24 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 3.24, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts each Borrower represents that it
or its Subsidiaries are receiving a price for all production sold thereunder
that is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no agreements exist that are not cancelable by
any borrower or any Subsidiary on 60 days’ notice or less without penalty or
detriment to any Borrower or any Subsidiary for the sale of production from each
Borrower’s or its Subsidiaries’ Hydrocarbons (including calls on or other rights
to purchase, production, whether or not the same are currently being exercised)
that (i) pertain to the sale of production at a fixed price and (ii) have a
maturity or expiry date of longer than six (6) months from the date hereof (in
the case of Schedule 3.24) or the date of disclosure to the Administrative Agent
in writing (in the case of each other such agreement), as applicable.
SECTION 3.25 Hedge Agreements and Hedge Transactions. Schedule 3.25, as of the
date hereof, and after the date hereof, each report required to be delivered by
each Borrower pursuant to Section 5.1(e), sets forth, a true and complete list
of all Hedge Agreements and Hedge Transactions of each Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied) and the counterparty to each such agreement.
SECTION 3.26 Location of Business and Offices.
(a) Each Borrower’s jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization and the location of its principal
place of business and chief executive office is stated on Schedule 3.26(a) (or
as set forth in a notice delivered pursuant to Section 9.1(c)) (or, in each
case, as set forth in a notice delivered to the Administrative Agent pursuant to
Section 5.1(m) in accordance with Section 9.1(c)).
(b) Each Subsidiary’s jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal
place of business and chief executive office is stated on Schedule 3.26(b) (or
as set forth in a notice delivered pursuant to Section 9.1(c)).
SECTION 3.27 [Reserved].
SECTION 3.28 Anti-Corruption Laws. No part of the proceeds of the Loans or
Letters of Credit shall be used, directly or indirectly: (a) to offer or give
anything of value to any official or employee of any foreign government
department or agency or instrumentality or government-owned entity, to any
foreign political party or party official or political candidate or to any
official or employee of a public international organization, or to anyone else
acting in an official capacity (collectively, “Foreign Official”), in order to
obtain, retain or direct business by (i) influencing any act or decision of such
Foreign Official in his official capacity, (ii) inducing such Foreign Official
to do or omit to do any act in violation of the lawful duty of such Foreign
Official, (iii) securing any improper advantage or (iv) inducing such Foreign
Official to use his influence with a foreign government or instrumentality to
affect or influence any act or decision of such government or instrumentality;
(b) to cause any Lender to violate the U.S. Foreign Corrupt Practices Act of
1977; or (c) to cause any Lender to violate any other anti-corruption law
applicable to such Lender (all laws referred to in clause (b) and (c) being
“Anti-Corruption Laws”).
 
59

 
SECTION 3.29 Sanctions Laws. No Loan Party, and to the knowledge of each
Borrower, no director, officer, agent employee or Affiliate or other agent of
any Loan Party acting or benefiting in any capacity in connection with the Loans
or Letters of Credit is any of the following (a “Restricted Person”): (a) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”); (b) a Person that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list or similarly named by any similar foreign
governmental authority; (c) a Person that is owned 50 percent or more by any
Person described in Section 3.29(b); (d) any other Person with which any Lender
is prohibited from dealing under any Sanctions laws applicable to such Lender;
or (e) a Person that derives more than 10% of its annual revenue from
investments in or transactions with any Person described in Section 3.29(a),
(b), (c) or (d). Further, none of the proceeds from the Loans or Letters of
Credit shall be used to finance or facilitate, directly or indirectly, any
transaction with, investment in, or any dealing for the benefit of, any
Restricted Person or any transaction, investment or dealing in which the benefit
is received in a country for which such benefit is prohibited by any Sanctions
laws applicable to any Lender.
ARTICLE IV

Conditions
SECTION 4.1 Effective Date. The obligations of the Lenders to amend and restate
the Existing Credit Agreement and to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.2):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received the Assignment Agreement duly
executed and delivered by the parties thereto and the Administrative Agent shall
be reasonably satisfied that the transactions thereunder shall have been or will
concurrently with the Effective Date will be consummated in accordance
therewith.
(c) The Administrative Agent shall have received evidence, reasonably
satisfactory to it, that the Borrowers have completed, or concurrently with the
initial credit extension hereunder will complete, the Related Transactions in
accordance with the terms of the Related Agreements (without any amendment
thereto or waiver thereunder unless consented to by the Lenders).
(d) The Administrative Agent shall have received a counterpart of the Secured
Hedge Intercreditor Agreement executed by BP Energy Company, each Loan Party and
the Administrative Agent, together with all certificates and other items
required to be delivered in connection therewith.
(e) The Administrative Agent shall have received the following, each in form and
substance satisfactory to the Administrative Agent:
(i) a counterpart of the Guarantee and Collateral Agreement executed by each
Loan Party, together with all certificates, instruments, transfer powers and
other items required to be delivered in connection therewith, except as set
forth in clause (g) of Section 5.9 hereof;
(ii) each document (including Uniform Commercial Code financing statements)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the holders of Secured
Obligations, a perfected Lien on the Collateral described therein, prior to all
other Liens (subject only to Liens permitted pursuant to Section 6.3), in proper
form for filing, registration or recording;
 
60

 
(iii) all environmental site assessment reports requested by the Administrative
Agent;
(iv) certified copies of Uniform Commercial Code and other Lien search reports
dated a date near to the Effective Date, listing all effective financing
statements and other Lien filings that name any Loan Party (under their current
names and any previous names) as debtors, together with (A) copies of such
financing statements or other Lien filings and (B) such Uniform Commercial Code
termination statements or amendments or other Lien terminations as the
Administrative Agent may request;
(v) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions;
(vi) evidence satisfactory to the Administrative Agent of the receipt of all
consents required to effect the Transactions, including all regulatory approvals
and licenses, if applicable;
(vii) evidence of the existence of insurance required to be maintained pursuant
to Section 5.5, together with evidence that the Administrative Agent and each
Lender has been named as a lender’s loss payee and an additional insured on all
related insurance policies;
(viii) copies of the Related Agreements, certified by an authorized
representative of the Borrowing Agent as being true, accurate and complete;
(ix) a certificate, dated the Effective Date and signed by a Responsible Officer
of the Borrowing Agent, confirming compliance with the conditions set forth in
Section 4.2;
(x) a solvency certificate as to each Borrower, executed by a Financial Officer
of each Borrower;
(xi) with respect to the Oil and Gas Properties of any Loan Party, all documents
and instruments, including Uniform Commercial Code or other applicable personal
property financing statements and Mortgages or assignments, amendments or
supplements to existing Mortgages securing the Existing Yuma Agreement and the
Existing Davis Agreement to be filed, registered or recorded to create or
continue, as applicable, the Liens intended to be created by any Security
Document and perfect such Liens to the extent required by, and with the priority
required by such Security Document. In connection with the execution and
delivery of the Mortgages, the Administrative Agent shall be reasonably
satisfied that the Mortgages create first priority, perfected Liens (subject
only to Permitted Encumbrances) on at least the Collateral Coverage Minimum of
the Oil and Gas Properties evaluated in the Initial Reserve Report;
(xii) duly executed counterparts of all Control Agreements and other Security
Documents or assignments, amendments or supplements to existing Control
Agreements and other Security Documents, executed by each applicable Loan Party;
(xiii) duly executed counterparts of the Fee Letter; and
(xiv) duly executed counterparts of an amendment and ratification of the
Hazardous Materials Indemnity and Environmental Undertaking.
(f) The Administrative Agent shall have received a favorable signed opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Jones & Keller, counsel for the Loan Parties, substantially in the
form of Exhibit H, and covering such other matters relating to the Loan Parties,
the Loan Documents or the Transactions as the Majority Lenders shall reasonably
request and (ii) Randazzo Giglio & Bailey LLC, special Louisiana counsel for the
Loan Parties, in each case, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and including an opinion that the
amendments to existing Mortgages and any new Mortgages (if any) covering any
Mortgaged Property located in, as applicable, the States of Texas and Louisiana
are each in proper form for recordation in the States of Texas and Louisiana,
respectively. The Borrowers hereby request such counsel to deliver such
opinions.
 
61

 
(g) Each Lender shall have received payment of all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
(h) The Administrative Agent and each Lender shall have received, at least five
(5) Business Days prior to the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.
(i) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent that, together with title information previously provided to the
Administrative Agent, shall set forth the status of title to at least 90% of the
PV-10 Value of the “proved” Oil and Gas Properties evaluated in the Initial
Reserve Report (provided that, in any event, the Borrower shall not be required
to provide title information with respect to any Oil and Gas Properties covered
by an existing Mortgage securing the Existing Yuma Agreement).
(j) The Administrative Agent shall have received the financial statements
referred to in Section 3.4(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 5.14(c).
(k) On the date of the initial Borrowing and after giving effect to the initial
Borrowing and the other transactions to occur on or before the initial
Borrowing, including the matters described in Section 4.1(b) and (c), Yuma
Energy and its Subsidiaries will have cash and Cash Equivalent Investments,
together with borrowing availability under this Agreement of at least
$5,000,000.
(l) The Administrative Agent shall have received a Compliance Certificate,
evidencing pro forma compliance with Section 6.1.
(m) The Administrative Agent shall have received a certificate of each Loan
Party dated the Effective Date and executed by a Financial Officer, its
Secretary or Assistant Secretary, that shall (i) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (ii) identify by
name and title and bear the signatures of the officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (iii) contain
appropriate attachments, including the Organization Documents of each Loan Party
certified by the relevant authority of the jurisdiction of organization of each
Loan Party and a true and correct copy of its operating agreement, or other
organizational or governing documents.
The Administrative Agent shall notify the Borrowing Agent and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.2) at or prior to 3:00 p.m. on October 31, 2016 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time). For purposes of determining compliance with the conditions specified
in this Section 4.1, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
 
62

 
SECTION 4.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Credit Exposure shall not exceed the Borrowing Base then
in effect.
(d) the Consolidated Cash Balance shall not exceed $5,000,000; provided,
however, that this clause (d) shall not apply if an Responsible Officer of the
Borrowing Agent, on behalf of any Borrower, delivers a certificate to the
Administrative Agent (or includes a certification in the Borrowing Request to
similar effect) certifying that such excess will be applied (and not retained by
any Borrower or any Subsidiary) within three (3) Business Days of such Borrowing
for purposes that are not prohibited by Credit Agreement (provided, further,
that if, notwithstanding such certification, all or a portion of such excess
remains after three (3) Business Days of such Borrowing, such Borrower shall
repay such excess Consolidated Cash Balance in accordance with
Section 2.10(c)(iv) of the Credit Agreement).
Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by each Borrower on
the date thereof as to the matters specified in clauses (a), (b), (c) and (d) of
this Section.
ARTICLE V

Affirmative Covenants
Each Borrower covenants and agrees with the Administrative Agent, the Issuing
Banks and the Lenders that, until the Termination Date:
SECTION 5.1 Financial Statements and Other Information. The Borrowing Agent
shall furnish to the Administrative Agent and each Lender:
(a) Annual Financial Statements. Within 120 days after the end of each fiscal
year of Yuma Energy, its audited consolidated balance sheet and related
statements of operations, Shareholders’ Equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Grant Thornton, LLP or other
independent public accountants of recognized national standing or other
independent auditor reasonably acceptable to the Administrative Agent (without
any qualification or exception that (x) is of a “going concern” or similar
nature or (y) relates to the limited scope of examination of matters relevant to
such financial statement) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Yuma Energy and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.
(b) Quarterly Financial Statements. Within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of Yuma Energy, its consolidated
balance sheet and related statements of operations, Shareholders’ Equity and
cash flows as of the end of and for such fiscal quarter and the then-elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Yuma Energy and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
63

 
(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under clause (a) or (b) above, a Compliance
Certificate of a Financial Officer of the Borrowing Agent (x) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (y) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.1 and (z) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.
(d) Accounting Reports. Concurrently with any delivery of financial statements
under clause (a) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines).
(e) Certificate of Financial Officer -- Hedge Agreements and Hedge Transactions.
(i) Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Hedge Agreements of each Borrower and each
Subsidiary, the material terms of all Hedge Transactions thereunder (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark-to-market value therefor and the counterparty to each
such agreement.
(ii) Together with the delivery of the Compliance Certificate under
Section 5.1(c), the Borrowing Agent will deliver a certificate of a Financial
Officer comparing aggregate monthly notional volumes of all Hedge Transactions
of each Borrower and each Subsidiary that were in effect during each month of
such period (other than Hedge Transactions with respect to basis differentials)
and the actual production volumes for each of natural gas and crude oil for each
month during such period, which certificate shall certify that the hedged
volumes for each of natural gas and crude oil (x) satisfied the minimum volume
requirements set forth in Section 5.10 and (y) did not exceed 100% of actual
production of Hydrocarbons (or if such hedged volumes did exceed actual
production of Hydrocarbons, specify the amount of such excess).
(f) Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to any Borrower by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of such Borrower.
(g) SEC and Other Filings. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by any Borrower to its shareholders
generally, as the case may be.
(h) [Reserved].
(i) Certificate of Insurer -- Insurance Coverage. Concurrently with any delivery
of financial statements under Section 5.1(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by Section
5.5, in form and substance satisfactory to the Administrative Agent, and, if
requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
(j) Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 5.14, a list of Persons purchasing
Hydrocarbons from any Borrower or any Subsidiary accounting for at least 85% of
the revenues resulting from the sale of all Hydrocarbons in the one-year period
prior to the “as of” date of such Reserve Report.
 
64

 
(k) Notice of Dispositions of Oil and Gas Properties and Hedge Liquidations. In
the event any Borrower or any Subsidiary intends to sell, transfer, assign or
otherwise Dispose of any Oil and Gas Properties or any Equity Interests in any
Subsidiary in accordance with Section 6.5(d) or consummate a Hedge Liquidation
not otherwise prohibited by Section 6.19 that will or could reasonably be
expected to yield gross proceeds in excess of $1,000,000, written notice of, as
applicable, such Disposition at least ten (10) Business Days prior thereto, or
such Hedge Liquidation at least five (5) Business Days prior thereto, the price
thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender.
(l) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.
(m) Information Regarding Borrower and Subsidiary. Prompt written notice (and in
any event within thirty (30) days prior thereto) of any change in any Borrower’s
or any Subsidiary’s corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties, in
the location of any Borrower’s or any Subsidiary’s chief executive office or
principal place of business, in any Borrower’s or any Subsidiary’s identity or
corporate structure or in the jurisdiction in which such Person is incorporated
or formed, in any Borrower’s or any Subsidiary’s jurisdiction of organization,
and in any Borrower’s or any Subsidiary’s federal taxpayer identification
number.
(n) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, (i) the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month, (ii) any changes to any producing reservoir,
production equipment, or producing well during each such quarter, that changes
could reasonably be expected to have a Material Adverse Effect, and (iii) any
sales of any Borrower’s or any Subsidiary’s Oil and Gas Properties during each
such quarter.
(o) Projected Budget. Concurrently with the delivery to the Administrative Agent
of a Reserve Report prepared by Approved Petroleum Engineers in Section 5.14(a),
a report, in a form satisfactory to the Administrative Agent, prepared by or on
behalf of the Borrowers detailing on a monthly basis for the next twelve month
period (i) the projected production of crude oil and natural gas, each
calculated separately, by the Borrowers and the Subsidiaries and the assumptions
used in calculating such projections, (ii) an annual operating budget for the
Borrowers and its respective Subsidiaries, with a breakdown of those capital
expenditures to be used for the development of Oil and Gas Properties comprising
proved undeveloped reserves of the Borrowers and its respective Subsidiaries,
and the assumptions used in calculating such projections, and (iii) such other
information as may be reasonably requested by the Administrative Agent which
report shall in each case be accompanied by a certificate of a Financial Officer
stating that such report has been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such report, it being understood that actual results
may vary from such projections.
(p) Subsidiaries, etc. If any Borrower or any Subsidiary has (subject to the
requirements and limitations of this Agreement and the other Loan Documents)
formed or acquired a new Subsidiary or Disposed of or dissolved a Subsidiary, or
made any additional equity investment in any Person or Disposed of any equity
investment in any Person, in each case, since the date of the most recently
delivered schedule, a substitute (or supplement to) Schedule 3.13.
(q) KYC. Promptly upon the request of any Lender, each Borrower shall supply, or
procure the supply of, such documentation and other evidence as is requested by
such Lender (for itself or on behalf of any prospective Lender) to carry out and
be satisfied with the results of all necessary “know your customer” or other
checks in relation to the Borrowers under all applicable laws and regulations
pursuant to the transactions contemplated under the Loan Documents.
(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Borrower or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
 
65

 
Documents required to be delivered pursuant to Section 5.1(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowing Agent posts such
documents, or provides a link thereto on the Borrowing Agent’s website on the
Internet at the website address specified pursuant to Section 9.1; or (ii) on
which such documents are posted on the Borrowing Agent’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrowing Agent shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrowing Agent to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrowing Agent shall notify the Administrative Agent
and each Lender (by telecopy or e-mail) of the posting of any such documents and
provide to the Administrative Agent by e-mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrowing Agent shall be required to provide paper copies of the
compliance certificates required by Section 5.1(c) to the Administrative Agent.
Except for such certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrowing Agent with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
SECTION 5.2 Notices of Material Events. The Borrowing Agent shall furnish to the
Administrative Agent and each Lender written notice of the following:
(a) as soon as possible and in any event within three days after any Borrower or
any other Loan Party obtains knowledge thereof, the occurrence of any Default;
(b) as soon as possible and in any event within three days after any Borrower or
any other Loan Party obtains knowledge thereof, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting any Borrower or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(c) promptly upon any Borrower or any other Loan Party obtaining knowledge
thereof, the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower, any Subsidiaries or its ERISA Affiliates in an
aggregate amount exceeding $1,000,000;
(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 5.1 or any other clause of this Section 5.2;
(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
(f) promptly, all title or other information received after the Effective Date
by any Loan Party that discloses any material defect in the title to any
material asset included in the Borrowing Base; and
(g) promptly upon any Borrower or any other Loan Party obtaining knowledge
thereof, any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
 
66

 
SECTION 5.3 Existence; Conduct of Business; Governmental Approvals. Each
Borrower shall, and shall cause each Subsidiary to, do, obtain and maintain, or
cause to be done, obtained and maintained, all Governmental Approvals and other
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
or desirable in the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which any of its Oil
and Gas Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so satisfy the foregoing
qualification requirements could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.4.
SECTION 5.4 Payment of Obligations. Each Borrower shall, and shall cause each
Subsidiary to, pay its obligations, including Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.5 Insurance. Each Borrower shall, and shall cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, not
Affiliates of any Borrower, insurance in such amounts and against such risks as
are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. Each Borrower shall cause
each issuer of an insurance policy to provide the Administrative Agent with an
endorsement (i) showing the Administrative Agent as lenders’ loss payee with
respect to each policy of property insurance and naming the Administrative Agent
and each Lender as an additional insured with respect to each policy of
liability insurance, (ii) providing that 30 days’ notice shall be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy, and (iii)
reasonably acceptable in all other respects to the Administrative Agent. Each
Borrower shall execute and deliver to the Administrative Agent a collateral
assignment, in form and substance satisfactory to the Administrative Agent, of
each business interruption insurance policy maintained by each Borrower.
SECTION 5.6 Books and Records; Inspection Rights. Each Borrower shall, and shall
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. Each Borrower shall, and shall cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that when a Default exists the Administrative Agent or any Lender (or
any of their respective representatives) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice. All such inspections or audits by the Administrative Agent shall
be at the Borrowers’ expense. Each Borrower hereby authorizes and instructs its
independent accountants to discuss such Borrower’s affairs, finances and
condition with the Administrative Agent and any Lender, at the Administrative
Agent’s or such Lender’s request.
SECTION 5.7 Compliance with Laws. Each Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with Applicable Law. Each
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by each Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.8 Use of Proceeds and Letters of Credit. The proceeds of the Loans
shall be used only to continue, renew and extend (but not repay) the Effective
Date Indebtedness of the Existing Yuma Entities and of Davis under the Existing
Agreements, to finance permitted acquisitions of Oil and Gas Properties and
other assets related to the exploration, production and development of Oil and
Gas Properties, to provide working capital for exploration and production
operations, and for general corporate purposes; provided that the proceeds of
Loan shall not be used to fund the purchase of Oil and Gas Properties comprising
primarily undeveloped acreage (which, for the avoidance of doubt, the Borrowers
acknowledge and agree shall be funded with the proceeds of equity issuances,
capital contributions or operations (subject to the terms and conditions of this
Agreement)). No part of the proceeds of any Loan or Letter of Credit shall be
used, whether directly or indirectly, for any purpose that entails a violation
of any Regulation of the FRB, including Regulations T, U and X. Letters of
Credit shall be issued only to support the Borrowers and their respective
Subsidiaries.
 
67

 
SECTION 5.9 Further Assurances; Additional Collateral or Guarantors.  (a) In
connection with each redetermination of the Borrowing Base, the Borrowing Agent
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 5.14(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least the Collateral Coverage Minimum of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
such Collateral Coverage Minimum, then each Borrower shall, and shall cause its
Subsidiaries to, promptly grant to the Administrative Agent as security for the
Obligations a first-priority Lien interest (subject only to Liens permitted by
Section 6.3) on additional Oil and Gas Properties evaluated in the most recently
delivered Reserve Report not already subject to a Lien of the Security Documents
such that after giving effect thereto, the Mortgaged Properties will represent
at least such Collateral Coverage Minimum. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In order to comply with the foregoing, if any Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 5.9(a).
(b) It is understood that the obligation to pledge and provide first priority
perfected liens on only the Collateral Coverage Minimum of the Borrowing Base
Properties is a matter of administrative convenience only and it is the
intention of the parties that the Administrative Agent benefit from an all
assets pledge of the Loan Parties’ Properties; accordingly the percentage of the
PV-10 Value of the Oil and Gas Properties evaluated in the most recent Reserve
Report delivered to the Lenders and pledged to the Administrative Agent for the
benefit of the Secured Parties may be up to 100% at any time.
(c) For each Subsidiary of Yuma Energy (whether existing on the Effective Date
or newly formed or acquired after the Effective Date) that becomes a Material
Subsidiary after the Effective Date, within 15 days (or such longer period as
the Administrative Agent may agree) after such Subsidiary becomes a Material
Subsidiary, Yuma Energy shall (i) cause such Material Subsidiary to execute and
deliver a Joinder Agreement pursuant to which such Material Subsidiary becomes a
party to the Guarantee and Collateral Agreement and becomes a Guarantor and
grants a first-priority security interest in substantially all of its personal
Property, and (ii) execute and deliver a Joinder Agreement pursuant to which
Yuma Energy will grant a first-priority security interest in all of the Equity
Interests in such Material Subsidiary (and will, without limitation, deliver
original certificates (if any) evidencing the Equity Interests of such
Subsidiary, together with undated stock powers (or the equivalent for any such
Subsidiary that is not a corporation) for each certificate duly executed in
blank by the registered owner thereof).
(d) In the event that any Borrower or any other Guarantor acquires any material
Property (other than any Oil and Gas Property and any Property in which a
security interest is already created under the Security Documents) after the
Effective Date, such Borrower shall, or shall cause such other Guarantor to,
promptly (and, in any event, within 10 days (or such later date as agreed to by
the Administrative Agent in its sole discretion)) execute and delivery any
Security Documents reasonably required by the Administrative Agent in order to
create a first-priority security interest in such Property.
(e) In the event that any Borrower makes any loans or advances to any
Subsidiary, or any Subsidiary makes any loans or advances to any Borrower or any
other Subsidiary, such Borrower, shall, and shall cause each such Subsidiary, to
(i) make such loans in the form of an intercompany note and (ii) collaterally
assign the applicable Borrower’s or the applicable Subsidiary’s interests in
such intercompany note to the Administrative Agent for the benefit of the
Lenders to secure the Indebtedness as provided in the Security Documents.
(f) In furtherance of the foregoing in this Section 5.9, each Loan Party
(including any newly created or acquired Subsidiary) shall promptly (and, in any
event, within 10 days (or such later date as agreed to by the Administrative
Agent in its sole discretion)) execute and deliver (or otherwise provided, as
applicable) to the Administrative Agent such other additional Security
Documents, documents, certificates, legal opinions, title insurance policies,
surveys, abstracts, appraisals, and/or environmental assessments, in each case,
as may be reasonably requested by the Administrative Agent and as reasonably
satisfactory to the Administrative Agent
 
68

 
(g) Within thirty (30) days following the Effective Date, Borrowing Agent shall
deliver to the Administrative Agent one or more stock certificates, together
with undated blank stock powers, issued by DPAC to Yuma Energy and by Davis to
DPAC.
SECTION 5.10 Minimum Hedging Requirements.
(a) Unless otherwise agreed to by the Administrative Agent and the Lenders, the
Borrowing Agent shall provide to the Administrative Agent within ten (10)
Business Days after the Effective Date evidence satisfactory to the
Administrative Agent that the Borrowers have entered into (and thereafter, the
Borrower shall maintain in effect) Hedge Transactions with Approved
Counterparties with respect to at least the monthly notional volumes of natural
gas and crude oil, as applicable, set forth in on Schedule 5.10 for each such
month and having the floor price levels indicated therein (it being acknowledged
and agreed that the intention of the parties is that the Borrowers shall have
entered into (and shall thereafter maintain) Hedge Transactions with Approved
Counterparties (including the Hedge Transactions described above) such that
(x) the notional volumes of all natural gas related Hedge Transactions of the
Borrowers and their respective Subsidiaries, in the aggregate, equal or exceed
80% of the Borrowers’ and their respective Subsidiaries’ reasonably anticipated
projected production of natural gas for each month during the period from ten
(10) Business Days after the Effective Date through December 31, 2018, and
(y) the notional volumes of all crude oil related Hedge Transactions of the
Borrowers and their respective Subsidiaries, in the aggregate, equal or exceed
80% of the Borrowers’ and their respective Subsidiaries’ reasonably anticipated
projected production of natural gas for each month during the period from ten
(10) Business Days after the Effective Date through December 31, 2019).
(b) Without limiting the foregoing requirements set forth in Section 5.10(a) in
any manner, the Borrowers shall enter into from time to time and maintain Hedge
Transaction with Approved Counterparties in respect of natural gas and crude oil
so that the notional aggregate volumes of natural gas and crude oil covered by
all Hedge Transactions of the Borrowers as of any date of determination equal or
exceed 50% of the reasonably anticipated projected production of natural gas and
crude oil, respectively, from Oil and Gas Properties comprising proved developed
producing reserves of the Borrowers and their Subsidiaries evaluated in such
Reserve Report, for each month during period of twenty-four calendar months the
immediately following such date of determination.
SECTION 5.11 Deposit Accounts.
(a) Except as provided in clause (b) hereof, from and after the Effective Date,
each Borrower shall, and shall cause each of its Subsidiaries to, maintain all
of its respective operating, revenue, collection or other deposit accounts
(other than Excluded Accounts) (i) with one or more Lenders or (ii) any other
financial institution reasonably acceptable to the Administrative Agent and
subject to the Administrative Agent’s control pursuant to a Control Agreement.
(b) From and after the thirtieth (30th) day after the Effective Date (or such
later date as the Administrative Agent shall agree in its sole discretion), Yuma
Energy shall, and shall cause DPAC and each of DPAC’s Subsidiaries to, maintain
all of its respective operating, revenue, collection or other deposit accounts
(other than Excluded Accounts) (i) with one or more Lenders or (ii) any other
financial institution reasonably acceptable to the Administrative Agent and
subject to the Administrative Agent’s control pursuant to a Control Agreement.
SECTION 5.12 Environmental Matters.
(a) Each Borrower shall at its sole expense (including such contribution from
third parties as may be available): (i) comply, and shall cause its Properties
and operations and each Subsidiary and each Subsidiary’s Properties and
operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any Borrower’s or any Subsidiaries’
Properties or any other Property to the extent caused by any Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of any Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such reasonable policies of environmental audit and compliance as may
be reasonably necessary to continuously determine and assure that each
Borrower’s and its Subsidiaries’ obligations under this Section 5.12(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.
 
69

 
(b) The Borrowing Agent will promptly, but in any event within five (5) Business
Days thereof, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against any
Borrower or its Subsidiaries or their Properties of which such Borrower has
knowledge in connection with any Environmental Laws (excluding routine testing
and corrective action) if such Borrower reasonably anticipates that such action
will result in liability (whether individually or in the aggregate) in excess of
$1,000,000, not fully covered by insurance, subject to normal deductibles, or
could in any case be reasonably expected to have a Material Adverse Effect.
(c) Each Borrower will, and will cause each Subsidiary to, provide such
environmental audits, studies and tests as may be reasonably requested by the
Administrative Agent and the Lenders, in connection with any future acquisitions
of material Oil and Gas Properties or other material Properties.
SECTION 5.13 Operation and Maintenance of Properties. Each Borrower, at its own
expense, will, and will cause each Subsidiary to:
(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Applicable Laws,
including applicable pro ration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including all equipment, machinery and facilities, except to the
extent a portion of such Property is no longer capable of producing Hydrocarbons
in economically reasonable amounts; provided that the foregoing shall not
prohibit any Disposition of any assets permitted by Section 6.5;
(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;
 
70

 
(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties; and
(e) to the extent a Borrower is not the operator of any Property, each Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 5.13.
SECTION 5.14 Reserve Reports.
(a) On or before March 1st and September 1st of each year, commencing
March 1, 2017, the Borrowing Agent shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of each
Borrower and its Subsidiaries as of the immediately preceding December 31st or
June 30th, as applicable; provided, however, that the first Reserve Report shall
be delivered on or before December 15, 2016, evaluating the Oil and Gas
Properties of each Borrower and its Subsidiaries as of December 1, 2016. The
Reserve Report as of December 31st of each year shall be prepared by one or more
Approved Petroleum Engineers, and all other Reserve Reports shall be prepared by
or under the supervision of the chief engineer of the Borrowing Agent and
otherwise in a manner consistent with the preceding December 31st Reserve
Report. Each Reserve Report prepared by or under the supervision of the chief
engineer of the Borrowing Agent shall be certified by the chief engineer to be
true and accurate in all material respects and to have been prepared in
accordance with the procedures used in the immediately preceding December 31st
Reserve Report.
(b) In the event of a request for an Interim Redetermination, the Borrowing
Agent shall furnish to the Administrative Agent and the Lenders a Reserve Report
prepared by or under the supervision of the chief engineer of the Borrowing
Agent who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in accordance with the procedures
used in the immediately preceding December 31st Reserve Report. For any Interim
Redetermination requested by the Administrative Agent or the Borrowing Agent
pursuant to Section 2.4(b), the Borrowing Agent shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.
(c) With the delivery of each Reserve Report, the Borrowing Agent shall provide
to the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that in all material respects:
(i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, except that, with respect
to projections, the Borrowing Agent represents only that such projections have
been prepared in accordance with SEC regulations in good faith based upon
assumptions believed by the Borrowing Agent to be reasonable, subject to
uncertainties inherent in all projections;
(ii) the representations and warranties contained in Section 3.5 and
Section 3.16 remain true and correct as of the date of such certificate;
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 3.23 with respect to its Oil and Gas Properties evaluated
in such Reserve Report that would require any Borrower or any Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor;
(iv) none of their Oil and Gas Properties having a fair market value in excess
of $1,000,000 in the aggregate have been sold since the date of the last Reserve
Report except as set forth on an exhibit to the certificate, which certificate
shall list all of its Oil and Gas Properties sold (other than Hydrocarbons sold
in the ordinary course of business) and in such detail as reasonably required by
the Administrative Agent;
 
71

 
(v) attached to the certificate is a list of all marketing agreements entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report that any Borrower could reasonably be expected to have been
obligated to list on Schedule 3.24 had such agreement been in effect on the date
hereof;
(vi) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the Borrowing Base that the value of such Mortgaged Properties
represent and that such percentage is in compliance with Section 5.9;
(vii) attached thereto is a projection of its reasonably anticipated projection
of natural gas and crude oil (which shall reflect the adjustments referred to
above) for the 36-month period commencing with the end of the calendar month
during which the associated Reserve Report is delivered;
(viii) attached to the certificate is a list of its Oil and Gas Properties added
to the immediately prior Reserve Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change; and
(ix) attached to the certificate is a list of all Persons disbursing proceeds to
any Borrower or to any Subsidiary, as applicable, from its Oil and Gas
Properties.
The Borrowing Agent may supplement or update such projections at any time
without any obligation to do so.
SECTION 5.15 Title Information.
(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 5.14, and from time to time upon the
reasonable request of the Administrative Agent, each Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties that were not included in
the most recently delivered Reserve Report, so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on the 90% of
PV-10 of the Oil and Gas Properties evaluated by such Reserve Report and
together with any Oil and Gas Properties acquired since the date of such Reserve
Report.
(b) If any Borrower has provided title information for additional Properties
under Section 5.15(a), such Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (1) cure any such title defects or exceptions
(including defects or exceptions as to priority) that are not permitted by
Section 6.3 raised by such information, (2) substitute acceptable Mortgaged
Properties (with no title defects or exceptions except for Permitted
Encumbrances) having an equivalent value or (3) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least the Collateral Coverage Minimum of the Oil and Gas
Properties evaluated by such Reserve Report and together with any Oil and Gas
Properties acquired since the date of such Reserve Report.
(c) If any Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or such
Borrower does not comply with the requirements to provide acceptable title
information covering at least the Collateral Coverage Minimum of the Oil and Gas
Properties evaluated in the most recent Reserve Report and together with any Oil
and Gas Properties acquired since the date of such Reserve Report, such
inability shall not be a Default, but instead the Administrative Agent and/or
the Required Lenders shall have the right to exercise the following remedy in
their sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent or the Lenders. To the extent that the Administrative
Agent or the Required Lenders are not satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the requirement, and the Administrative Agent
may send a notice to the Borrowing Agent and the Lenders that the then
outstanding Borrowing Base shall be reduced by an amount as determined by the
Required Lenders to cause each Borrower to be in compliance with the requirement
to provide acceptable title information on at least the Collateral Coverage
Minimum of the Oil and Gas Properties. This new Borrowing Base shall become
effective immediately after receipt of such notice.
 
72

 
SECTION 5.16 Consolidated Cash Balance Information. Within one (1) Business Day
after the request of the Administrative Agent, and one (1) Business Day after
any Business Day on which the Consolidated Cash Balance exceeds $5,000,000, the
Borrowing Agent shall provide to the Administrative Agent summary and balance
statements, in form and substance reasonably acceptable to the Administrative
Agent, for each deposit account, securities account or other account in which
any Consolidated Cash Balance is held or to which any Consolidated Cash Balance
is credited and detail all outstanding checks.
SECTION 5.17 Keepwell. Each Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
each Loan Document or any Secured Party Hedge Transaction in respect of Hedge
Obligations (provided, however, that each Borrower shall only be liable under
this Section 5.17 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.17 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Borrower under this Section 5.17 shall remain in full force
and effect until all Obligations have been repaid in full. Each Guarantor
intends that this Section 5.17 constitute, and this Section 5.17 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act
SECTION 5.18 Post-Closing Covenant. By not later than ten (10) Business Days
following the Effective Date, the Administrative Agent shall have received a
favorable signed opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of (i) Jones, Davis & Jackson, PC, special
California counsel for the Loan Parties, and (ii) Crowley Fleck PLLP, special
North Dakota counsel for the Loan Parties, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and
including an opinion that the amendments to existing Mortgages and any new
Mortgages (if any) covering any Mortgaged Property located in, as applicable,
the States California and North Dakota are each in proper form for recordation
in the States of California and North Dakota, respectively. The Borrowers hereby
request such counsel to deliver such opinions.
ARTICLE VI

Negative Covenants
Each Borrower covenants and agrees with the Administrative Agent, the Issuing
Banks and the Lenders that, until the Termination Date:
SECTION 6.1 Financial Covenants.
(a) Ratio of Total Debt to EBITDAX. Yuma Energy will not permit, as of any date
of determination, its ratio of Total Debt as of such day to EBITDAX for the four
fiscal quarters ending on the last day of the fiscal quarter immediately
preceding such date of determination to be greater than 3.50 to 1.00.
(b) Current Ratio. Yuma Energy will not permit, as of the last day of any fiscal
quarter, its ratio of (i) consolidated current assets of such Borrower and its
Subsidiaries (including the unused amount of the total Commitments (but only to
the extent that no Event of Default then exists), but excluding non-cash assets
under ASC Topic 815, formerly FAS 133) to (ii) consolidated current liabilities
of such Borrower and its Subsidiaries (excluding non-cash obligations under ASC
Topic 815, formerly FAS 133), that may be classified as current liabilities and
current maturities under this Agreement to be less than 1.00 to 1.00.
 
73

 
(c) Interest Coverage Ratio. Yuma Energy will not permit, as of any date of
determination, its ratio of EBITDAX as of such date to Interest Expense for the
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding such date of determination to be less than 2.75 to 1.00.
(d) Liquidity. Yuma Energy and its Subsidiaries shall maintain at all times cash
and Cash Equivalent Investments held in accounts that are not subject to any
restriction on use or designated for a particular purpose or any Lien other than
the security interest in favor of the Administrative Agent under the Security
Documents (net of the amount of any Borrowing Base Deficiency, if any), together
with borrowing availability under this Agreement, of at least $3,000,000.
Notwithstanding the foregoing, the ratios discussed in provisions (a) and (c)
above shall be calculated using Annualized EBITDAX and Annualized Interest
Expense for the fiscal quarters ending prior to (but not including) the fiscal
quarter ending December 31, 2017.
SECTION 6.2 Indebtedness. Each Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a) Indebtedness created under the Loan Documents;
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.2, but
not any extension, renewal or replacement of any such Indebtedness;
(c) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary; provided that such Indebtedness is not held,
assigned, transferred, negotiated or pledged to any Person other than a Borrower
or a Wholly-Owned Subsidiary Guarantor; and provided further, that any such
Indebtedness owed by either a Borrower or a Wholly-Owned Subsidiary Guarantor
shall be subordinated to the Obligations on terms set forth in the Guarantee and
Collateral Agreement;
(d) Guarantees by any Borrower of Indebtedness otherwise permitted hereunder of
any Subsidiary and by any Subsidiary of Indebtedness otherwise permitted
hereunder of any Borrower or any other Subsidiary; provided that (A) if the
Indebtedness being guaranteed under this Section 6.2(d) is subordinated to the
Obligations, such Guarantee obligations shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness and (B) the aggregate amount
of Guarantee obligations incurred by Loan Parties under this clause (d) in
respect of obligations owed by Persons that are not Loan Parties and the
aggregate amount of Guarantee obligations incurred by Subsidiaries that are not
Guarantors under this clause (d), when combined with the total amount of
Indebtedness incurred by Subsidiaries that are not Guarantors pursuant to
Section 6.2(j), shall not exceed $1,000,000;
(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $1,000,000 at any time outstanding;
(f) Indebtedness of any Borrower or any Subsidiary as an account party in
respect of trade letters of credit and Indebtedness associated with bonds or
surety obligations required by Governmental Requirements in connection with the
operation of the Oil and Gas Properties;
(g) obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any Hedge Transaction permitted under Section 6.18;
 
74

 
(h) [reserved];
(i) contingent liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with acquisitions permitted under
Section 6.4 and purchasers in connection with Dispositions permitted under
Section 6.5;
(j) other unsecured Indebtedness owed to Persons other than any Borrower or any
Subsidiary thereof in an aggregate principal amount not exceeding $1,000,000 at
any time outstanding; provided that the aggregate principal amount of
Indebtedness of each Borrower’s Subsidiaries that are not Guarantors permitted
by this clause (j) when combined with the total amount of Indebtedness incurred
by Subsidiaries that are not Guarantors pursuant to Section 6.2(d) and the
aggregate amount of Guarantee obligations incurred by Loan Parties pursuant to
Section 6.2(d) in respect of obligations by Subsidiaries that are not
Guarantors, shall not exceed $500,000 at any time outstanding;
SECTION 6.3 Liens. Each Borrower shall not, and shall not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a) Liens pursuant to any Loan Document (including, for the avoidance of doubt,
Liens granted under the Security Documents to secure Secured Party Hedge
Transactions);
(b) Permitted Encumbrances;
(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.3; provided that (i) such Lien
shall not apply to any other property or asset of any Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations of any Borrower or any
Subsidiary that it secures on the date hereof and permitted by Section 6.2(b);
(d) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any Borrower or any Subsidiary, and (iii) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be and permitted by
Section 6.2(e);
(e) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.2, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the fixed or capital assets being
acquired, constructed or improved, and (iv) such security interests shall not
apply to any other property or assets of any Borrower or any Subsidiary; and
(f) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.3 (other than Liens described in Section 6.3(b)) may at any time
attach to any Oil and Gas Properties directly owned (whether in fee or by
leasehold) by any Borrower or any Subsidiary and evaluated in the most recently
delivered Reserve Report.
SECTION 6.4 Fundamental Changes. Each Borrower shall not, and shall not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all of its assets, or all or substantially all of the Equity
Interests of any Subsidiary (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, or purchase or otherwise acquire all or
substantially all of the assets or any Equity Interests of any class of, or any
partnership or joint venture interest in, any other Person, or permit any
Subsidiary to issue any Equity Interests, except that, if at the time thereof
and immediately after giving effect thereto no Default shall have occurred and
be continuing (i) any Subsidiary may merge into a Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Subsidiary may merge
into any Subsidiary in a transaction in which the surviving entity is a
Wholly-Owned Subsidiary, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to, or issue Equity Interests to, a Borrower or
to a Wholly-Owned Subsidiary, (iv) any Subsidiary may liquidate or dissolve if
the Borrowing Agent determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders, (v) any Borrower or any Subsidiary may make any
Investment permitted by Section 6.6, and (vi) any Borrower or any Subsidiary may
make any Disposition permitted by Section 6.5; provided that any such merger
involving a Person that is not a Wholly-Owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.6.
 
75

 
SECTION 6.5 Disposition of Properties. Each Borrower shall not, and shall not
permit any Subsidiary to, Dispose of any of its property, whether now owned or
hereafter acquired, or in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Equity Interests to any Person, except for:
(a) the sale of Hydrocarbons in the ordinary course of business;
(b) farmouts of undeveloped acreage, zones or depths with respect to which no
proved reserves are attributable and assignments in connection with such
farmouts;
(c) the sale or transfer of obsolete or worn out equipment of such Borrower or
such Subsidiary or equipment that is replaced by equipment of at least
comparable value and use;
(d) if no Default exists either before or after giving effect to such
Disposition, the Disposition of any Oil and Gas Property or any interest therein
or any Subsidiary owning Oil and Gas Properties; provided that:
(i) at least 85% of the consideration received in respect of such Disposition
shall be cash or Cash Equivalent Investments;
(ii) any non-cash consideration received (to the extent constituting an
Investment) is permitted by Section 6.6;
(iii) the consideration received in respect of such Disposition shall be equal
to or greater than the fair market value of the Oil and Gas Property, interest
therein or Subsidiary that is the subject of such Disposition (as reasonably
determined by the board of directors of the Borrowing Agent and, if requested by
the Administrative Agent, the Borrowing Agent shall deliver a certificate of a
Responsible Officer of the Borrowing Agent certifying to that effect);
(iv) (A) if such Disposition of Oil and Gas Property or Subsidiary owning Oil
and Gas Properties included in the most recently delivered Reserve Report during
any period between two successive Scheduled Redetermination Dates (or, in the
case of any such event occurring prior to January 1, 2017, the period from the
Effective Date to January 1, 2017) has a Borrowing Base Value that, when
aggregated with the Hedge Termination Value of all Hedge Liquidations during
such period, will exceed five percent (5%) of the then effective Borrowing Base
(in each case, as reasonably determined by the Administrative Agent),
individually or in the aggregate, the Borrowing Base shall be adjusted pursuant
to Section 2.4(f); provided, that to the extent that the Borrowing Agent is
notified by the Administrative Agent that a Borrowing Base Deficiency could
result from an adjustment to the Borrowing Base resulting from such Disposition,
after the consummation of such Disposition(s), the applicable Borrower or other
Loan shall have received Net Cash Proceeds, or shall have cash on hand,
sufficient to eliminate any such potential Borrowing Base Deficiency;
 
76

 
(v) if any such Disposition is of a Subsidiary owning Oil and Gas Properties,
such Disposition shall include all the Equity Interests of such Subsidiary;
(vi) both before and after giving effect to such Disposition, Yuma Energy shall
be in pro forma compliance with Section 6.1; and
(vii) no such Disposition (whether pursuant to one transaction or a series of
related transactions) is a Disposition of all or substantially all of the
Borrowing Base properties (whether pursuant to a Disposition of all, but not
less than all, of the Equity Interests of any Subsidiary or otherwise);
(e) Dispositions among the Borrowers and their Wholly-Owned Subsidiary
Guarantors; provided that both before and after giving effect to such transfer
or disposition, (i) no Default exists or would exist and (ii) such Borrower and
the Subsidiaries are in compliance with Section 5.9(c) as of the date of such
Disposition without giving effect to the 15 day grace period specified in such
Section;
(f) if no Default exists either before or after giving effect to such
Disposition, sales and other Dispositions of Properties (other than Hydrocarbon
Interests and Equity Interests) to one or more Persons other than a Loan Party
or any Subsidiary thereof not regulated by this Section 6.5 having a fair market
value not to exceed, in the aggregate, $1,000,000 during any 6-month period;
(g) Dispositions of Oil and Gas Properties to one or more Persons other than a
Loan Party or any Subsidiary thereof that are not then classified as “proved”,
provided that no Default or Borrowing Base Deficiency exists or would result
therefrom;
(h) the sale or issuance of any Subsidiary’s Equity Interests to any Borrower or
any Wholly-Owned Subsidiary Guarantor;
(i) from a non-Guarantor Subsidiary to a Loan Party;
(j) sales of Cash Equivalent Investments in the ordinary course of business and
for fair market value;
(k) the sale and discount of receivables permitted by Section 6.21;
(l) the Disposition of other property not described in clauses (a) through (k)
above for not less than fair market value as long as (i) at least 75% of the
consideration therefor consists of cash and Cash Equivalent Investments, (ii)
the aggregate fair market value of such property so disposed of does not exceed
$1,000,000, and (iii) no Default or Borrowing Base Deficiency exists or would
result therefrom; provided, that neither any Borrower nor any Subsidiary
Guarantor shall make Dispositions, the proceeds of which are reinvested in
Subsidiaries that are not Guarantors, with respect to property having an
aggregate fair market value in excess of $500,000;
provided, however, than any Disposition pursuant to this Section 6.5 (other than
clauses (c) and (e)) shall be for fair market value. Notwithstanding anything to
the contrary herein contained, (i) such Borrower shall use the Net Cash
Proceeds, if any, of any Disposition made while a Borrowing Base Deficiency
exists to reduce such Borrowing Base Deficiency (ii) any Disposition
constituting an Investment by a Borrower or a Guarantor in a Subsidiary that is
not a Guarantor shall be subject to Section 6.6, (iii) in the event of the
Disposition of Equity Interests in any Subsidiary to any Person other than a
Borrower or a Guarantor, the Disposition shall be of all such Equity Interests
held by a Borrower and its Subsidiaries and (iv) any Disposition of Oil and Gas
Properties included in the Borrowing Base or the Equity Interests of any
Subsidiary owning Oil and Gas Properties included in the Borrowing Base, shall
be permitted only by Section 6.5(d) and (e). Neither any Borrower nor any
Subsidiary will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by
Section 6.21.
 
77

 
SECTION 6.6 Investments, Loans, Advances and Guarantees. Each Borrower shall
not, and shall not permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly-Owned
Subsidiary prior to such merger) any Investment, except:
(a) cash and Cash Equivalent Investments;
(b) Investments by the Borrowers and the Guarantors existing on the date hereof
in the Equity Interests of its Subsidiaries;
(c) Investments (i) by any Borrower or any Guarantor in any Guarantor (or in any
newly-formed or acquired Subsidiary that becomes a Guarantor pursuant to Section
5.9) or by any Guarantor in any Borrower, (ii) by any Subsidiary that is not a
Guarantor in any Borrower or any other Subsidiary (provided that loans by a
Subsidiary that is not a Guarantor to the Borrowing or a Guarantor shall be
subordinated in right of payment to the Obligations), and (iii) by any Borrower
or any Guarantor in any existing Subsidiary (or in any newly-formed Subsidiary
or any Person that as a result of such transaction shall become a Subsidiary)
that is not a Guarantor, valued at the fair market value (determined by the
Borrowing Agent in good faith) of such Investment at the time each such
Investment is made in an aggregate amount pursuant to this Section 6.6(c)(iii)
not to exceed $1,000,000; provided, however, that any Investment by any Borrower
or any Subsidiary constituting a Guarantee shall be permitted only to the extent
permitted by Section 6.6(d);
(d) Guarantees constituting Indebtedness permitted by Section 6.2(d);
(e) advances to officers, directors and employees of a Borrower and its
Subsidiaries in an aggregate amount not to exceed $500,000, at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(f) [Reserved];
(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(h) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of property permitted by this
Agreement, provided that any Oil and Gas Properties received as non-cash
consideration shall comply with Section 6.5(d); and any Equity Interests
received as non-cash consideration shall comply with Section 6.10 and the
provision to this Section 6.6; and
(i) Investments listed on Schedule 6.6 as of the Effective Date;
provided (i) that any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (ii) Investment in a Borrower through redemptions,
purchases, acquisitions or other retirements of Equity Interests in such
Borrower shall only be permitted to the extent constituting a Restricted Payment
permitted by Section 6.8 and (iii) any Investment constituting a Disposition of
Oil and Gas Properties included in the Borrowing Base or Equity Interests in a
Subsidiary owning Oil and Gas Properties included in the Borrowing Base shall be
subject to Section 6.5(d) and (e).
SECTION 6.7 Marketing Activities. Each Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
Oil and Gas Properties comprising proved reserves during the period of such
contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from Oil and Gas Properties comprising proved reserves
of third parties during the period of such contract associated with the Oil and
Gas Properties of any Borrower and its Subsidiaries that such Borrower or one of
its Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business, and (c) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (i) that have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
 
78

 
SECTION 6.8 Restricted Payments. Each Borrower shall not, and shall not permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) each Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of Equity Interests (other than Disqualified Equity Interests), (b)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, and (c) the Yuma Energy may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of Yuma Energy and its Subsidiaries in an aggregate amount not
exceeding $500,000 per calendar year.
SECTION 6.9 Transactions with Affiliates. Each Borrower shall not, and shall not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among any Borrower and its Wholly-Owned Subsidiaries not involving
any other Affiliate, and (c) any Restricted Payment permitted by Section 6.8.
SECTION 6.10 Changes in Nature of Business; Nature of Business; International
Operations. Neither any Borrower nor any Subsidiary will allow any material
change to be made in the character of its business as an independent oil and gas
exploration and production company doing business within the geographical
boundaries of the United States (including the offshore area adjacent thereto).
From and after the date hereof, the Borrower and its Subsidiaries will not
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties or
businesses not located within the geographical boundaries of the United States
or in the offshore area adjacent thereto. Notwithstanding anything herein to the
contrary, in no event shall any Borrower or any Subsidiary, create, acquire or
own any interest in (i) any Subsidiary organized under the laws of any
jurisdiction other than jurisdictions within the United States, (ii) any foreign
joint venture or (iii) any Subsidiary other than a Wholly-Owned Subsidiary.
SECTION 6.11 Restrictive Agreements. Each Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property, (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary or transfer any of its properties to any Loan Party or (c)
the ability of any Loan Party to amend or otherwise modify this Agreement or any
other Loan Document; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Applicable Law or by the Loan Documents,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.11 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
SECTION 6.12 Restriction of Amendments to Certain Documents. Each Borrower shall
not, and shall not permit any Subsidiary to, amend or otherwise modify, or waive
any rights under, its Organization Documents if any such amendment, modification
or waiver could reasonably be expected to be adverse to the interests of the
Administrative Agent, the Issuing Bank or the Lenders.
 
79

 
SECTION 6.13 Changes in Fiscal Periods. Each Borrower shall not permit the
fiscal year of the Borrower to end on a day other than December 31 or change any
Borrower’s method of determining fiscal quarters.
SECTION 6.14 [Reserved].
SECTION 6.15 Sanctions.
(a) No Borrower shall (and each Borrower shall ensure that no Subsidiary will)
directly or indirectly, use the proceeds of the Loans (or lend, contribute or
otherwise make available such proceeds to any Person) in any manner that would
result in a violation of Sanctions by any Secured Party (including, without
limitation, as a result of the proceeds of the Facility being used to fund or
facilitate any activities or business of, with or related to (or otherwise to
make funds available to or for the benefit of) any Person who is a Sanctioned
Person).
(b) Each Borrower shall ensure that (i) no Person that is a Sanctioned Person
will have any legal or beneficial interest in any funds repaid or remitted by
any Borrower to any Secured Party in connection with the Obligations, and (ii)
no Loan Party shall use any revenue or benefit derived from any activity or
dealing with a Sanctioned Person for the purpose of discharging amounts owing to
any Secured Party in respect of the Facility.
(c) Each Borrower shall implement and maintain appropriate safeguards designed
to prevent any action that would be contract to paragraph (a) or (b) above.
(d) Each Loan Party shall, and shall procure that each Borrower and each
Subsidiary will, promptly upon becoming aware of the same, supply to the
Administrative Agent details of any claim, action, suit, proceedings or
investigation against it with respect to Sanctions.
SECTION 6.16 Limitation on Leases. Neither any Borrower nor any Subsidiary will
create, incur, assume or suffer to exist any obligation for the payment of rent
or hire of Property of any kind whatsoever (real or personal but excluding
Capital Leases and leases of Hydrocarbon Interests), under leases or lease
agreements that would cause the aggregate amount of all payments made by the
Borrowers and the Subsidiaries pursuant to all such leases or lease agreements,
including any residual payments at the end of any lease, to exceed $1,000,000 in
any period of twelve consecutive calendar months during the life of such leases.
SECTION 6.17 Gas Imbalances, Take-or-Pay or Other Prepayments. Each Borrower
will not, and will not permit any Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments (including pursuant to an Advance Payment
Contract) with respect to the Oil and Gas Properties of any Borrower or any
Subsidiary that would require such Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor.
SECTION 6.18 Hedge Transactions. Each Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedge Transaction except that each
Borrower or other Loan Party shall be permitted to enter into, as of any date:
(a) Hedge Transactions (other than Excluded Hedge Transactions) with an Approved
Counterparty related to bona fide (and not speculative) hedging activities of
such Borrower or other Loan Party with respect to which the aggregate notional
volumes covered thereby do not exceed, when aggregated and netted with all other
Hedge Transactions of the Borrowers and the other Loan Parties then in effect,
for any month during the period from the then-current date until four (4) years
after the then-current date, 85% of the Borrowers’ and the other Loan Parties’
reasonably anticipated projected production of crude oil (for crude oil related
Hedge Transactions), and 85% of the Borrowers’ and the other Loan Parties’
reasonably anticipated projected production of natural gas (for natural gas
related Hedge Transactions), in each case, for such month, from the Borrowers’
and the other Loan Parties’ Oil and Gas Properties constituting proved developed
producing reserves.
(b) [Reserved].
 
80

 
(c) Notwithstanding anything to the contrary in this Section 6.18, there shall
be no prohibition under this Agreement or any other Loan Document against any
Borrower or any other Loan Party entering into Excluded Hedge Transactions not
otherwise prohibited hereunder, in each case, so long as such agreements are
entered into with an Approved Counterparty in the ordinary course of business
for the purpose of hedging against fluctuations of commodity prices.
(d) No Borrower or any Subsidiary will enter into any Hedge Transaction for the
purpose of speculation with respect to the levels of commodity prices in the
future.
(e) In no event shall any Hedge Agreement contain any requirement, agreement or
covenant for any Borrower or any Subsidiary to post collateral, credit support
(including a letter of credit) or margin to secure their obligations under such
Hedge Agreement or to cover market exposures, provided that this sentence shall
not (i) prevent a Secured Hedge Party from requiring the obligations under its
Hedge Agreement with any Loan Party to be secured by the Liens granted to the
Administrative Agent under the Security Documents, or (ii) prohibit any Loan
Party from being party to any Hedge Agreement with an Approved Counterparty that
contains a requirement, agreement or covenant for any Person other than a Loan
Party to post collateral, credit support (including a letter of credit) or
margin to secure such Loan Party’s obligations under such Hedge Agreement or to
cover market exposures.
(f) No Borrower or any of its Subsidiaries shall enter into any Hedge
Transaction with a term longer than 48 months from the date such transaction is
entered into.
(g) If, after the end of any calendar month, Borrowing Agent determines that the
aggregate volume of all commodity Hedge Transactions for which settlement
payments were calculated in such calendar month exceeded 100% of actual
production of crude oil and natural gas, calculated separately, in such calendar
month, then Borrowing Agent shall, or shall cause one or more other Loan Parties
to, within five (5) Business Days of such determinations terminate, create
off-setting positions, allocate volumes to other production for which the
Borrowers and the other Loan Parties are marketing, or otherwise unwind existing
Hedge Transactions such that, at such time, future hedging volumes will not
exceed 100% of reasonably anticipated projected production for the then-current
and any succeeding calendar months.
For purposes of this Section 6.18, forecasts of projected production shall equal
the projections for proved developed producing reserves of each crude oil and
natural gas set out in the most recent Reserve Report delivered to the
Administrative Agent as revised in good faith to account for any increase or
reductions therein anticipated based on information obtained by any Borrower
subsequent to the publication of the such Reserve Report, including such
Borrower’s internal forecasts of production decline rates for existing wells and
additions to or deletions from anticipated future production from new wells and
acquisitions coming on stream or failing to come on stream and Dispositions of
Oil and Gas Properties, each as reflected in a separate or supplemental Reserve
Report delivered to the Administrative Agent and otherwise satisfactory to the
Administrative Agent.
SECTION 6.19 Hedge Transaction Termination. Except upon the terms provided under
Section 2.4(c) and Section 6.18(g), each Borrower shall maintain the hedged
positions established pursuant to Hedge Transactions used to calculate the then
effective Borrowing Base and shall neither enter into or suffer or exist any
Hedge Liquidation if the effect of such action (when taken together with any
other Hedge Transactions executed contemporaneously with the taking of such
action) would have the effect of canceling its positions under any such Hedge
Transactions; provided that notwithstanding the foregoing, any Borrower may
enter into or suffer or exist any Hedge Liquidation with the effect of canceling
its position if it provides prior written notice of such intent to the
Administrative Agent and the Lenders pursuant to Section 5.1(k) and concurrently
with such cancellation the Borrowing Base is adjusted pursuant to
Section 2.4(f).
SECTION 6.20 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. Each Borrower will not, nor will any Borrower permit any of its
Subsidiaries to, enter into or suffer to exist any (i) sale and leaseback
transaction or (ii) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for (x) Hedge Transactions to the
extent permitted under the terms of Section 6.18 and (y) Advance Payment
Contracts to the extent permitted under the terms of Section 6.17.
 
81

 
SECTION 6.21 Sale or Discount of Receivables. Except for receivables obtained by
any Borrower or any Subsidiary that are outside the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, neither any Borrower nor any Subsidiary will discount
or sell (with or without recourse) any of its notes receivable or accounts
receivable.
SECTION 6.22 [Reserved.]
SECTION 6.23 Additional Deposit Accounts. From and after the Effective Date,
each Borrower shall not, and shall not permit any of its Subsidiaries to, open,
establish or maintain any operating, revenue, collection or other deposit
accounts (other than Excluded Accounts) with any depositary bank other than
those depositary banks with whom such Borrower or such Subsidiary maintains its
deposit accounts on and as of the Effective Date unless (a) the Administrative
Agent shall have consented in writing to the opening or establishment of a new
deposit account and (b) such new deposit account shall be, concurrently with its
opening or establishment, subject to the Administrative Agent’s control pursuant
to a Control Agreement.
ARTICLE VII

Events of Default
SECTION 7.1 Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.1(a)) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days;
(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect or misleading in any
material respect when made or deemed made;
(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.2(a), 5.3 (with respect to the existence of any
Loan Party), 5.8, 5.13 or in Article VI;
(e) any Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Section
7.1), and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of (x) notice thereof from the Administrative Agent
to the Borrowing Agent (which notice will be given at the request of any Lender)
and (y) the date a Responsible Officer of any Borrower or such other Loan Party
had actual knowledge of such failure;
(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, or require cash collateral in
respect thereof, prior to its scheduled maturity or (in the case of any Material
Indebtedness constituting a Guarantee) to become payable or require cash
collateral in respect thereof; provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such voluntary
sale or transfer is permitted under this Agreement;
 
82

 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i) any Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 7.1(h) of this Article, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j) any Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Borrower or any Subsidiary to enforce any such
judgment;
(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower, its Subsidiaries or its ERISA Affiliates in an
aggregate amount exceeding $1,000,000;
(m) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Loan Party or any other Person shall contest in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party shall deny that it has any or further liability or obligation
under any Loan Document, or shall purport to revoke, terminate or rescind any
provision of any Loan Document; or any Lien securing any Obligation shall, in
whole or in part, fail to be a perfected Lien having first priority (subject
only to such other Liens permitted to have priority over it pursuant to the Loan
Documents); or
(n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.1), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrowing Agent, take
any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments (if not
theretofore terminated) shall terminate immediately, (ii) foreclose on the
Collateral and (iii) accelerate and declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the
Borrowers (including all amounts of LC Exposure, whether or not the beneficiary
of any then-outstanding Letter of Credit shall have demanded payment thereunder)
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Section 7.1, the Commitments (if
not theretofore terminated) shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations of each Borrower and the other Loan Parties (including all
amounts of LC Exposure, whether or not the beneficiary of any then-outstanding
Letter of Credit shall have demanded payment thereunder) accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower. In
addition, the Administrative Agent may also exercise on behalf of itself, the
Lenders and the Issuing Banks all other rights and remedies available to it, the
Lenders and the Issuing Banks under the Loan Documents or applicable law. With
respect to all Letters of Credit having undrawn and unexpired amounts at the
time of an acceleration pursuant to this clause, each Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to 103% of the aggregate then undrawn and unexpired amount of such
Letters of Credit in accordance with Section 2.5(j).
 
83

 
SECTION 7.2 Application of Proceeds. After the exercise of remedies provided for
in Section 7.1 (or after the Commitments have automatically terminated and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations of each Borrower accrued hereunder, have
automatically become due and payable under Section 7.1), subject to the
provisions of the Secured Hedge Intercreditor Agreement, any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent incident to the enforcement
of any Loan Document and amounts payable under Sections 2.14, 2.15, 2.16 or
2.17) payable to the Administrative Agent (or to the trustee under any
Mortgages) in its capacity as such;
SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Banks (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Banks and amounts payable
under Sections 2.14, 2.15, 2.16 or 2.17), ratably among them in proportion to
the amounts described in this clause SECOND payable to them;
THIRD, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, unreimbursed disbursements under Letters of Credit
and other Obligations, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause THIRD payable to
them;
FOURTH, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and unreimbursed disbursements under Letters of Credit or
payments for early termination of Secured Party Hedge Transactions (and any
other unpaid amount then due and owing under any Secured Party Hedge
Transaction) or any unpaid amount then due and owing under any Lender Provided
Financial Service Product, in each case owed to a Person that is or was a Secure
Hedge Party at the time such Person entered into such Secured Party Hedge
Transaction, or is or was a Lender or Affiliate of a Lender at the time such
Person entered into such Lender Provided Financial Service Product, as the case
may be, ratably among the Lenders, Affiliates of Lenders (if applicable), other
Secured Hedge Party (if applicable), Person (if applicable), and the Issuing
Banks in proportion to the respective amounts described in this clause FOURTH
held by them;
FIFTH, to the Administrative Agent for the account of each applicable Issuing
Bank, to Cash Collateralize the aggregate undrawn amount of all outstanding
Letters of Credit;
SIXTH, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or other Loan Party entitled thereto or as otherwise required
by Applicable Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Excluded Hedge Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
at the discretion of the Administrative Agent and to the extent not prohibited
under applicable law, appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Indebtedness
otherwise set forth above in this Section 7.2 assuming that, solely for purposes
of such adjustments, Indebtedness includes obligations in respect of Excluded
Hedge Transactions.
 
84

 
Notwithstanding the foregoing, Obligations arising under Lender Provided
Financial Service Products and Secured Party Hedge Transactions shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender, Lender
Affiliate or Approved Counterparty that is a party to a Secured Party Hedge
Transaction, as the case may be.
ARTICLE VIII

The Administrative Agent
SECTION 8.1 Appointment and Authority. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints SocGen to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither any
Borrower nor any other Loan Party shall have any rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligation arising under agency doctrine
of any Applicable Law. Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.
SECTION 8.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 8.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
85

 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(a) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Article VII) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrowing Agent, a Lender or an Issuing Bank.
(b) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.
SECTION 8.6 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Borrowers. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrowing Agent, to
appoint a successor. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
 
86

 
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowing
Agent and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowing Agent, appoint a successor. If no such successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Banks under any Loan Document, the
retiring or removed Administrative Agent shall continue to hold such Collateral
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring or removed Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time, if any, as the Majority Lenders appoint
a successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowing Agent and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
SECTION 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Bank acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender and Issuing Bank represents that
it is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
any Borrower and its respective Affiliates) as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
SECTION 8.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any other Loan Document, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.
SECTION 8.9 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against any Loan Party
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.1 for the benefit of
all the Lenders and the Issuing Banks; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Bank or Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Bank) hereunder and under the other
Loan Documents, (c) any Lender from enforcing its right to payment when due of
the principal of and interest on its Loans, fees and other amounts owing to such
Lender under the Loan Documents, (d) any Lender from exercising setoff rights in
accordance with Section 9.8 (subject to the terms of Section 2.19) or (e) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to this Article VIII and (ii) in addition to the
matters set forth in clauses (b), (c) , (d) and (e) of the preceding proviso and
subject to Section 2.19, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
87

 
SECTION 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowing Agent)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.11 and 9.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
and 9.3.
SECTION 8.11 Collateral and Guaranty Matters. (a)  Each Lender, on behalf of
itself and each Lender’s Affiliate that is a counterparty to a Secured Party
Hedge Transaction or Lender Provided Financial Service Product, irrevocably
authorizes the Administrative Agent, at its option and in its discretion,
(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) on or after the Termination Date, (y) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other Disposition permitted under the Loan
Documents or (z) subject to Section 9.2, if approved, authorized or ratified in
writing by the Majority Lenders; and
(ii) to release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents pursuant to this Section 8.11.
 
88

 
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
SECTION 8.12 Secured Party Hedge Transactions and Lender Provided Financial
Service Products.
(a) No holder of Secured Obligations in respect of Secured Party Hedge
Transactions or Lender Provided Financial Service Products shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents or as otherwise set forth in its applicable
Secured Hedge Intercreditor Agreement. Notwithstanding any other provision of
this Article VIII to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, such Secured Obligations unless the Administrative
Agent has received written notice of such Secured Obligations, together with
such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Lender, Affiliate of a Lender or other Secured
Hedge Party.
(b) The benefit of the Security Documents and the provisions of this Agreement
and the other Loan Documents relating to the Collateral shall also extend to,
secure and be available on a pro rata basis (as set forth in Section 7.2 of this
Agreement) to each Secured Hedge Party that is a counterparty to a Secured Party
Hedge Transaction (including any Secured Party Hedge Transaction in existence
prior to the date hereof) with respect to any obligations of any Borrower or any
Subsidiary arising under such Secured Party Hedge Transaction, but only with
respect to any Secured Party Hedge Transaction, and the transactions thereunder,
that were entered into while such Person was a Secured Hedge Party until either
(x) such obligations arising under such Secured Party Hedge Transactions are
paid in full or otherwise expire or are terminated or (y) the Security Documents
are otherwise released in accordance with Section 8.11(a)(i) or terminate;
provided that with respect to any Secured Party Hedge Transaction that remains
secured after the counterparty thereto is no longer a Secured Hedge Party or the
outstanding Obligations have been repaid in full and the Commitments have
terminated, the provisions of this Article VIII shall also continue to apply to
such counterparty in consideration of its benefits hereunder and each such
counterparty shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of this Article VIII.
(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, each Borrower, the Administrative Agent, and each Lender, for itself
and on behalf of its Affiliates party to Secured Party Hedge Transactions,
hereby agree that no Lender, Affiliate of a Lender or other party to any Loan
Document (other than the Administrative Agent) or a Secured Party Hedge
Transaction shall have any right individually to realize upon any of the
Collateral or to enforce any Security Document, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security Documents
may be exercised solely by Administrative Agent on behalf of the Lenders in
accordance with the terms hereof. By accepting the benefit of the Liens granted
pursuant to the Security Documents, each Secured Hedge Party that is not a party
hereto hereby agrees to the terms of this Section 8.12.
(d) To the extent any Affiliate of a Lender provides any Lender Provided
Financial Service Products and thereby becomes a beneficiary of the Liens
pursuant to any Security Documents, such Affiliate of a Lender shall be deemed
to appoint the Administrative Agent its nominee and agent to act for and on
behalf of such Affiliate in connection with such Security Documents and to be
bound by the terms of this Article VIII and the other provisions of this
Agreement.
SECTION 8.13 Credit Bidding.
 
89

 
(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, at the direction of the Majority Lenders, to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Legal Requirements.
(b) Each Secured Party hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Legal Requirements to credit bid at foreclosure sales, UCC
sales or other similar Dispositions of Collateral; provided that, for the
avoidance of doubt, this subsection (b) shall not limit the rights of any Lender
(i) to terminate any Secured Party Hedge Transaction or net out any resulting
termination values, or (ii) to terminate any Lender Provided Financial Service
Product or set off against any deposit accounts.
SECTION 8.14 Secured Hedge Intercreditor Agreement. The Administrative Agent is
authorized to enter into one or more Secured Hedge Intercreditor Agreements with
Approved Counterparties, and the parties hereto acknowledge, on behalf of
themselves and their Affiliates, that the Secured Hedge Intercreditor Agreement
is binding upon them and their Affiliates without execution thereof.
ARTICLE IX

Miscellaneous
SECTION 9.1 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopy or (if arrangements for
doing so have been approved by the Administrative Agent) electronic
communication as follows:
(i) if to the Borrowing Agent, on behalf of any Borrower, to it at 1177 West
Loop South, Suite 1825, Houston, Texas 77027, Attention of James Jacobs
(Telecopy No. 713-968-7016; Telephone No. 713-768-7054; E-mail:
james.jacobs@yumacompanies.com);
(ii) if to the Administrative Agent, to SocGen at 480 Washington Blvd., 20th
Floor, Jersey City, New Jersey 07310, Attention of Ann Mc-Donough/Cheriese
Brathwaite, Portfolio Administrator (Telecopy No. 201-693-4233; Telephone
No. 201-839-8461 or 201-839-8460, E-mail: cheriese.brathwaite@sgcib.com);
(iii) if to SocGen in its capacity as Issuing Bank, to it at 480 Washington
Blvd., 20th Floor, Jersey City, New Jersey 07310, Attention of Ann
Mc-Donough/Cheriese Brathwaite, Portfolio Administrator (Telecopy
No. 201-693-4233; Telephone No. 201-839-8461 or 201-839-8460, E-mail:
cheriese.brathwaite@sgcib.com); and
(iv) if to a Lender, to it at its address (or telecopy number or e-mail address)
set forth in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopy shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
 
90

 
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowing Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c) Change of Address, etc. Any party hereto may change its address, telecopy
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.
(d) Platform.
(i) Each Borrower (on behalf of itself and each other Loan Party) agrees that
(A) the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) (including of materials and/or information
provided by or on behalf of any Borrower hereunder (collectively, the “Borrower
Materials”)) available to the Issuing Banks and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”), and (B) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”). Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, each Borrower shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to any Borrower or
its securities for purposes of United States federal and state securities laws
(provided, that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 9.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless the Borrowing Agent notifies the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents and (2) any notification of
changes in the terms of the Facilities. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities laws, to
make reference to Communications that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental, consequential, punitive or exemplary
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Borrower’s, any other Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Borrower or any other Loan Party
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through the
Platform.
 
91

 
SECTION 9.2 Waivers; Amendments. No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(a) No Loan Document nor any provision thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by each Borrower and the Majority Lenders or,
in the case of any other Loan Document, by an agreement in writing entered into
with the consent of the Majority Lenders; provided that no such agreement shall:
(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender;
(ii) increase the Borrowing Base without the written consent of all of the
Lenders (other than any Defaulting Lender) and each Borrower;
(iii) decrease or maintain the Borrowing Base without the consent of the
Required Lenders, or modify Section 2.4 or the definition of the term “Borrowing
Base” without the consent of each Lender (other than any Defaulting Lender),
provided that a Scheduled Redetermination may be postponed by the Required
Lenders;
(iv) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Obligation hereunder or under the Loan Document without the written
consent of each Lender affected thereby;
(v) postpone the scheduled date of payment or prepayment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under the Loan Document or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;
(vi) change Section 2.19(a) or (b) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;
(vii) [Reserved];
 
92

 
(viii) release any Guarantor from the Guarantee and Collateral Agreement, or
release all or substantially all of the Collateral in any transaction or series
of related transactions, in each case without the written consent of each
Lender;
(ix) change any provision of this Section or the definition of “Majority
Lenders,” “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender;
(x) waive or amend Section 2.10(c), Section 4.1, Section 5.9, Section 7.2 or
Section 8.11 or change the definition of the terms “Subsidiary” or “Material
Subsidiary”, without the consent of each Lender; and
(xi) reduce the percentage of Oil and Gas Properties comprising proved reserves
required to be mortgaged, without the written consent of each Lender (other than
a Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.
(b) Notwithstanding anything to the contrary contained in any Loan Document, the
Administrative Agent and the Borrowers may amend, modify or supplement any Loan
Document without the consent of any Lender in order to (i) correct, amend, cure
or resolve any ambiguity, omission, defect, typographical error, inconsistency
or other manifest error therein that is not adverse to the Lenders, (ii) add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lenders, (iii) make administrative or operational changes not adverse to any
Lender or (iv) adhere to any local Governmental Requirement or advice of local
counsel.
(c) Notwithstanding anything to the contrary contained in any Loan Documents,
the Commitment of any Defaulting Lender may not be increased without its consent
(it being understood, for avoidance of doubt, that no Defaulting Lender shall
have any right to approve or disapprove any increase, decrease or reaffirmation
of the Borrowing Base) and the Administrative Agent may with the consent of the
Borrower amend, modify or supplement the Loan Documents to effectuate an
increase to the Borrowing Base where such Defaulting Lender does not consent to
an increase to its Commitment, including not increasing the Borrowing Base by
the portion thereof applicable to the Defaulting Lender.
SECTION 9.3 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrowing Agent, on behalf of each Borrower, shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendment, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
(ii) all out-of-pocket expenses incurred by any Issuing Bank in connection with
the issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel or any financial advisor for the
Administrative Agent, any Lender or any Issuing Bank), incurred during any
workout, restructuring or negotiations in respect thereof, or in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, in
each case, whether before or after the occurrence of an Event of Default.
 
93

 
(b) Indemnification by each Borrower. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of each of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel or any financial advisor for
any Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
fees and disbursements for counsel, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any Subsidiary, or any Environmental Liability
related in any way to any Borrower or any Subsidiary or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; and such indemnity
shall extend to each Indemnitee notwithstanding the sole or concurrent
negligence of every kind or character whatsoever, whether active or passive,
whether an affirmative act or an omission, including all types of negligent
conduct identified in the Restatement (Second) of Torts of one or more of the
Indemnitees or by reason of strict liability imposed without fault on any one or
more of the Indemnitees; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 9.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, liabilities
and related expenses arising from any non-Tax claim.
(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Bank or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to any Issuing Bank solely in its capacity as such,
only the Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such Issuing Bank in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.19(d).
(d) Waiver of Consequential Damages, etc. To the fullest extent permitted by
Applicable Law, each Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for indirect, special,
punitive, consequential or exemplary damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e) Payments. All amounts due under this Section shall be payable not later
three (3) Business Days after demand therefor.
 
94

 
(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the other Obligations.
SECTION 9.4 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of clause (b) of this
Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of clause (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender (“Assigning Lender”) may at any time
assign to one or more assignees (“New Lender”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and the assignor shall hold no interest
or a minimum $5,000,000 interest, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, each Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:
 
95

 
(A) the consent of each Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that each Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof; and provided, further, that each
Borrower’s consent shall not be required during the primary syndication of the
Commitments;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Facility or any unfunded Commitments if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C) the consent of each Issuing Bank shall be required for any assignment.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any of such Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries or to any Person that, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of each Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, and each other Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this clause, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.16, 2.17 and 9.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Maximum Credit Amount of, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and each Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowing Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section and any written consent to such assignment required by clause
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to this Agreement, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
96

 
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or any Borrower or any Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Borrower, the Administrative Agent, the Issuing Banks and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 2.17(e)
with respect to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.2(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(g) (it being understood that the documentation required under
Section 2.17(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under clause (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.14 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowing Agent’s request
and expense, to use reasonable efforts to cooperate with the Borrowing Agent to
effect the provisions of Section 2.20(b) with respect to any Participant. To the
extent permitted by Applicable Law, each Participant also shall be entitled to
the benefits of Section 9.8 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.19(b) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of each Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
97

 
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f) Administrative Agent’s Authority. Each New Lender, by executing the relevant
Assignment and Assumption, confirms, for the avoidance of doubt, that the
Administrative Agent has authority to execute on its behalf any amendment or
waiver that has been approved by or on behalf of the requisite Lender or Lenders
in accordance with this Agreement on or prior to the date on which the
assignment becomes effective in accordance with this Agreement and that it is
bound by that decision to the same extend as the Assigning Lender would have
been had it remained a Lender.
Subject to this Section 9.4, the Assigning Lender may assign any of its rights
to another bank or financial institution or to a trust, fund or other entity
that is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets and that
has the status of FATCA Exempt Party on the relevant Transfer Date.
SECTION 9.5 Survival. All covenants, agreements, representations and warranties
made by each Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.14, 2.16, 2.17, 2.18 and 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.6 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
98

 
SECTION 9.8 Right of Setoff.
(a) If an Event of Default shall have occurred and be continuing, each Lender,
each Issuing Bank and each of their respective Affiliates is hereby authorized
at any time and from time to time, after obtaining the prior written consent of
the Administrative Agent, to the fullest extent permitted by Applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) (including obligations under Secured Party
Hedge Transactions) at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Borrower or any other
Loan Party against any and all of the obligations of such Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such Issuing Bank or their respective Affiliates, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender or such Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrowing
Agent and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
(b) Without limiting the generality of the foregoing, “set off” as used herein
shall include the set off and application of any amounts owed by any Lender or
its Affiliates to any Loan Party under any Secured Party Hedge Transaction
against all obligations and indebtedness owed by such Loan Party to such Lender
under this Agreement or the other Loan Documents, whether direct or indirect,
contingent or liquidated, matured or unmatured, including, without limitation,
any amounts owed under any participation in amounts owed by any Borrower to such
Lender purchased by such Lender (or its Affiliates) under Section 2.19 or any
other similar provisions for the pro rata sharing of payments received from or
on behalf of the Loan Parties among the Lenders.
SECTION 9.9 Governing Law; Jurisdiction; Etc.
(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b) Jurisdiction. Each Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower, any other Loan Party or their properties in the courts of
any jurisdiction.
 
99

 
(c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 9.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Banks agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed: (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedy hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative, credit insurance or other transaction under
which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating any Borrower or its
Subsidiaries or the Facilities, (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities, or (iii) to any Lender’s or the Administrative
Agent’s, any Issuing Bank’s or such other Agent’s attorneys, advisors, financial
or business consultants, accountants, independent auditors, trustees or
Affiliates, in each case who need to know such information in connection with
the administration of the Loan Documents; (h) with the consent of the Borrowing
Agent; (i) to the extent such Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than any Borrower or
any Subsidiary or (j) to any Person with (or through) whom it enters into (or
may potentially enter into), whether directly or indirectly, any transaction
under which payments are to be made or may be made by referent to, one or more
Loan Documents and/or one or more Loan Parties and to any of that Person’s
Affiliates, related funds, representatives and professional advisers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.
 
100

 
For purposes of this Article, “Information” means all information received from
any Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary;
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14 PATRIOT Act. Each Lender that is subject to the requirements of the
PATRIOT Act hereby notifies each Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the PATRIOT Act.
SECTION 9.15 Flood Insurance Provisions. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.
SECTION 9.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
101

 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.17 Final Agreement of the Parties. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THIS AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY THE EXISTING
AGREEMENTS.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
ARTICLE X

Borrowing Agency
SECTION 10.1 Borrowing Agency Provisions.
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit, and (viii)
otherwise take action under and in connection with this Agreement and the Loan
Documents, all on behalf of and in the name of such Borrower or Borrowers, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
(b) The handling of this Facility as a co-borrowing facility with a borrowing
agent in the manner set forth in this Agreement is solely as an accommodation to
Borrowers and at their request. Neither the Administrative Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce the
Administrative Agent and Lenders to do so and in consideration thereof, each
Borrower hereby indemnifies Agent and each Lender and holds Agent and each
Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against the Administrative Agent
or any Lender by any Person arising from or incurred by reason of the handling
of the financing arrangements of Borrowers as provided herein, reliance by Agent
or any Lender on any request or instruction from the Borrowing Agent or any
other action taken by the Administrative Agent or any Lender with respect to
this Section 10.1 except due to willful misconduct or gross (not mere)
negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations (other than Obligations arising in
connection Secured Party Hedge Transactions and Lender Provided Financial
Service Products) by acceleration or otherwise, and such obligation and
liability on the part of each Borrower shall in no way be affected by any
extensions, renewals and forbearance granted by the Administrative Agent or any
Lender to any Borrower, failure of the Administrative Agent or any Lender to
give any Borrower notice of borrowing or any other notice, any failure of the
Administrative Agent or any Lender to pursue or preserve its rights against any
Borrower, the release by the Administrative Agent or any Lender of any
Collateral now or thereafter acquired from any Borrower, and such agreement by
each Borrower to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by the Administrative Agent or any Lender to
the other Borrowers or any Collateral for such Borrower’s Obligations or the
lack thereof. Each Borrower waives all suretyship defenses.
 
102

 
SECTION 10.2 Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim that such Borrower may now or hereafter have against the other
Borrowers or any other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to any other Borrowers’
property (including any property that is Collateral for the Obligations),
arising from the existence or performance of this Agreement, until termination
of this Agreement and repayment in full of the Obligations (other than
Obligations arising in connection Secured Party Hedge Transactions and Lender
Provided Financial Service Products).
 
 
103

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
 
BORROWERS
 
YUMA ENERGY, INC.
 
 
By /s/ James J. Jacobs
Name: James J. Jacobs
Title: Chief Financial Officer
 
 
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
 
 
By /s/ James J. Jacobs
Name: James J. Jacobs
Title: Chief Financial Officer
 
 
PYRAMID OIL LLC
 
 
By /s/ James J. Jacobs
Name: James J. Jacobs
Title: Chief Financial Officer
 
 
DAVIS PETROLEUM CORP.
 
 
By /s/ James J. Jacobs
Name: James J. Jacobs
Title: Chief Financial Officer
 




 
Signature Page


 
 
 
 
SOCIÉTÉ GÉNÉRALE, individually, as Administrative Agent, Issuing Bank and Lender

 
By /s/ Max Sonnonstine
Name:  Max Sonnonstine
Title:    Director, Portfolio Manager
 
 
CIT BANK, N.A., as a Lender
 
 
By /s/ John Feeley
Name:  John Feeley
Title:    Director
 
 
LEGACYTEXAS BANK, as a Lender
 
 
By /s/ Davis Carter
Name:  David Carter
Title:    Vice President
 


 
Signature Page
